Exhibit 10.7

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2013

CHP CALVERT MOB OWNER, LLC,

CHP MEDICAL ARTS MOB OWNER, LLC,

CHP DUNKIRK MOB OWNER, LLC,

CHP SOLOMONS ISLAND MOB OWNER, LLC,

and

REGIONS BANK

 

1



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I

       1   

1.

 

DEFINITIONS

     1      1.1   

Defined Terms

     1      1.2   

Accounting Terms

     21      1.3   

UCC Terms

     21      1.4   

Construction of Terms

     22      1.5   

Computation of Time Periods

     22      1.6   

Reference to Borrowers, Borrower Parties and Bank Parties

     22      1.7   

Bank Swap Documents

     22      1.8   

Bank as Agent for Other Bank Parties

     22      1.9   

Joint and Several Liability of Borrowers

     22   

Article II

       24   

2.

 

THE LOAN

     24      2.1   

General Terms

     24      2.2   

The Note

     25      2.3   

Interest Rate

     25      2.4   

Payments of Principal and Interest

     25      2.5   

Use of Proceeds of Loan

     26      2.6   

Release of Solomons Island Borrower

     26   

Article III

       26   

3.

 

PAYMENTS, ADDITIONAL COSTS, ETC.

     26      3.1   

Default Rate

     26      3.2   

Payments Under Bank Swap Documents

     26      3.3   

Late Payments

     26      3.4   

Payment to Bank

     27      3.5   

Prepayment

     27      3.6   

No Setoff or Deduction

     27      3.7   

Payment on Non-Business Day; Payment Computations

     28      3.8   

Additional Costs

     28      3.9   

Illegality and Impossibility

     29      3.10   

360-Day Year

     29      3.11   

Indemnification

     29      3.12   

No Requirement to Actually Obtain Funds

     29      3.13   

Usury Limitation

     30   

Article IV

       30   

4.

 

CONDITIONS PRECEDENT

     30      4.1   

Documents Required for the Closing

     30      4.2   

Documents Required for the Making of the Solomons Island Advance

     33      4.3   

Certain Events

     35      4.4   

Election to Make Advances Prior to Satisfaction of Conditions Precedent

     36   

Article V

       36   

5.

 

COLLATERAL SECURITY

     36      5.1   

Grant of Lien

     36      5.2   

Maintenance of Lien

     36   

 

i



--------------------------------------------------------------------------------

Article VI

       37   

6.

 

REPRESENTATIONS AND WARRANTIES

     37      6.1   

Existence

     37      6.2   

Authority

     37      6.3   

Consents or Approvals

     37      6.4   

Violations or Actions Pending

     37      6.5   

Existing Indebtedness

     38      6.6   

Tax Returns

     38      6.7   

Financial Statements

     38      6.8   

Title

     38      6.9   

Solvency

     38      6.10   

Priority of Liens

     38      6.11   

Accuracy of Documents

     38      6.12   

Environmental and Healthcare Laws

     38      6.13   

Restrictions and Covenants Affecting the Mortgaged Property

     39      6.14   

Condemnation

     39      6.15   

Compliance with Laws

     39      6.16   

Assigned Documents

     39      6.17   

Anti-Terrorism Laws

     40      6.18   

Continuing Effectiveness

     41   

Article VII

       41   

7.

 

BORROWER’S COVENANTS

     41      7.1   

Affirmative Covenants

     41      7.2   

Negative Covenants

     45      7.3   

Insurance and Condemnation Covenants

     46      7.4   

Assigned Document Covenants

     50      7.5   

Escrow Deposits

     51      7.6   

Filing Fees and Taxes

     51      7.7   

Further Assurances

     51      7.8   

Qualified ECP Keepwell

     51   

Article VIII

       52   

8.

 

DEFAULT

     52      8.1   

Events of Default

     52      8.2   

No Advances After Default

     54      8.3   

Acceleration

     54      8.4   

General Remedies

     54      8.5   

Bank’s Additional Rights and Remedies

     55      8.6   

Right of Set-Off

     56      8.7   

No Limitation on Rights and Remedies

     57      8.8   

Application of Proceeds

     57   

Article IX

       57   

9.

 

MISCELLANEOUS

     57      9.1   

Termination of Bank’s Lien

     57      9.2   

Construction

     58      9.3   

Indemnity

     58   

 

ii



--------------------------------------------------------------------------------

  9.4   

Bank’s Consent or Approval

     58      9.5   

Enforcement and Waiver by Bank

     59      9.6   

Expenses of Bank

     59      9.7   

Attorneys’ Fees

     59      9.8   

Exclusiveness

     59      9.9   

Notices

     60      9.10   

Waiver and Release by Borrower

     61      9.11   

Limitation on Waiver of Notice, Etc.

     61      9.12   

Participation

     61      9.13   

Governing Law

     61      9.14   

SUBMISSION TO JURISDICTION; WAIVERS

     62      9.15   

Binding Effect, Assignment

     63      9.16   

Entire Agreement, Amendments

     63      9.17   

Severability

     63      9.18   

Headings

     63      9.19   

Counterparts

     63      9.20   

Seal

     63   

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of August 30, 2013, among CHP CALVERT MOB
OWNER, LLC, a Delaware limited liability company (“Calvert Borrower”), CHP
MEDICAL ARTS MOB OWNER, LLC, a Delaware limited liability company (“Medical Arts
Center Borrower”), CHP DUNKIRK MOB OWNER, LLC, a Delaware limited liability
company (“Dunkirk Borrower”), CHP SOLOMONS ISLAND MOB OWNER, LLC, a Delaware
limited liability company (“Solomons Island Borrower”) (Calvert Borrower,
Medical Arts Center Borrower, Dunkirk Borrower and Solomons Island Borrower
sometimes hereinafter referred to collectively as the “Borrowers” and each
singularly as a “Borrower”), and REGIONS BANK, an Alabama banking corporation
(the “Bank”). Capitalized terms used herein shall have the meanings ascribed
thereto in Section 1.1 of this Agreement.

WHEREAS, Bank has been requested to extend to Borrowers the Loan in the maximum
principal amount of $29,400,000.00 for the purposes hereinafter described, and
Bank has agreed to extend the Loan on the terms and conditions herein contained.

NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

 

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used herein shall have the meanings
ascribed thereto in the recitals set forth above and as follows (such meanings
to be equally applicable to the singular and plural forms thereof):

“Adjusted LIBOR Rate” means, with respect to each Interest Period, a rate equal
to the sum of (i) the LIBOR Rate, plus (ii) two and one-half percent (2.5%).

“Advance” means each loan of money or credit made or extended to or for the
benefit of Borrower by Bank pursuant to this Agreement.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person.

“Agreement” means this Credit Agreement, together with all modifications and
amendments hereafter made.

“ALTA” means the American Land Title Association.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.

 

1



--------------------------------------------------------------------------------

“Assigned Documents” means (i) the Assigned Leases and all guaranties or other
similar arrangements providing for the payment or performance of any obligation
under any Assigned Lease, (ii) any and all agreements entered into by or for the
benefit of Borrower with any developer, property manager, broker, or other
Person with respect to the development, management, leasing, operation, or use
of any Project, (iii) any and all Governmental Approvals with respect to any
Project, (iv) any and all operating, service, supply, and maintenance contracts
with respect to any Project, and (v) any and all rights of Borrower under any of
the foregoing, including, without limitation, any rights to receive any payments
or other monies under any of the foregoing.

“Assigned Leases” means all leases presently existing or hereafter made, whether
written or verbal, or any letting of, or agreement for the use or occupancy of,
any part of the Mortgaged Property, and each modification, extension, renewal
and guarantee thereof.

“Assignments of Management Agreements” means (i) that certain Assignment and
Subordination of Management Agreement of even date herewith, among Calvert
Borrower, Manager and Bank, (ii) that certain Assignment and Subordination of
Management Agreement of even date herewith, among Medical Arts Center Borrower,
Manager and Bank, (iii) that certain Assignment and Subordination of Management
Agreement of even date herewith, among Dunkirk Borrower, Manager and Bank, and
(iv) that certain Assignment and Subordination of Management Agreement to be
entered into among Solomons Island Borrower, Manager and Bank, together with all
modifications and amendments at any time made to any of the foregoing.

“Assignment of Rents and Leases” that certain Assignment of Rents and Leases of
even date herewith, executed and delivered by Borrowers (other than Solomons
Island Borrower) in favor of Bank, together with all modifications and
amendments at any time made thereto.

“Attorneys’ Fees” means attorneys’ fees actually incurred at ordinary and
customary rates.

“Bank” means Regions Bank, an Alabama banking corporation.

“Bank Parties” means Bank and any Affiliate of Bank that is now or hereafter
becomes a party to this Agreement, any other Loan Document or any Bank Swap
Document.

“Bank Swap Documents” means any and all Swap Documents, if any, entered into
between Borrower and any Bank Party and relating to any Loan.

“Bank Swap Obligations” means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Bank Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, and whether incurred as

 

2



--------------------------------------------------------------------------------

counterparty, maker, endorser, surety, guarantor, general partner, drawer,
tort-feasor, indemnitor, account party with respect to a letter of credit or
otherwise, and arising out of, incurred pursuant to and/or in connection with
any Bank Swap Document, and any and all extensions and renewals of any of the
same.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and “Bankruptcy” means the commencement
of any case or other action for relief under Bankruptcy Law.

“Bank’s Lien” means the Lien granted to Bank by Borrowers pursuant to this
Agreement and the other Security Documents.

“Borrower Parties” means Borrowers, Guarantors and any other Person that
hereafter becomes a party to this Agreement, any other Loan Document or any Bank
Swap Document, and which Person is responsible in whole or in part for any of
the Obligations; and for the avoidance of any doubt, Borrower Parties shall
specifically exclude CHS, any ground lessor, any tenant and any manager of a
Project.

“Borrowers” means Calvert Borrower, Medical Arts Center Borrower, Dunkirk
Borrower and Solomons Island Borrower.

“Borrower’s Interest” means all the right, title and interest of Borrower of
whatever kind, nature and description, whether now existing or hereafter
arising.

“Borrower’s Representatives” means the president, a senior vice president or
treasurer of a Borrower, and any other person otherwise designated in writing by
Borrower as Borrower’s Representatives.

“Business Day” means any day of the year, other than Saturday or Sunday, on
which banks in Birmingham, Alabama are not required or authorized to close.

“Calvert Borrower” means CHP Calvert MOB Owner, LLC, a Delaware limited
liability company.

“Calvert Ground Lessor’s Consent” means that certain Consent and Agreement of
Lessor, Lessee and Mortgagee of even date herewith among Hospital, Calvert
Borrower and Bank.

“Calvert MOB I Assignment Documents” means the documentation executed and
delivered in connection with Calvert Borrower’s purchase of one of the three
medical office buildings comprising the Calvert Project, including, but not
limited to, (i) that certain Deed of Assignment and Assumption of Ground Lease
dated as of August 30, 2013 between Calvert MOB I Seller and Calvert Borrower;
(ii) that certain Blanket Conveyance, Bill of Sale and Assignment dated as of
August 30, 2013 between Calvert MOB I Seller and Calvert Borrower; and
(iii) that certain Assignment and Assumption of Leases dated as of August 30,
2013 between Calvert MOB I Seller and Calvert Borrower.

 

3



--------------------------------------------------------------------------------

“Calvert MOB I Seller” means Calvert Medical Office Building Limited
Partnership, a Maryland limited partnership.

“Calvert MOB II and III Assignment Documents” means the documentation executed
and delivered in connection with Calvert Borrower’s purchase of two of the three
medical office buildings comprising the Calvert Project, including, but not
limited to, (i) that certain Confirmatory Deed of Assignment and Assumption of
Ground Lease dated as of August 30, 2013 between CMH II and Calvert Borrower;
(ii) that certain Blanket Conveyance, Bill of Sale and Assignment dated as of
August 30, 2013 between CMH II and Calvert Borrower; and (iii) that certain
Assignment and Assumption of Leases dated as of August 30, 2013 between CMH II
and Calvert Borrower.

“Calvert New Ground Lease” means that certain Amended, Restated and Consolidated
Ground Lease dated as of August 30, 2013 between Hospital, as landlord, and
Calvert Borrower, as tenant, as amended from time to time.

“Calvert Project” means three medical office buildings (totaling approximately
81,594 rentable square feet), and related site improvements, to be owned by
Calvert Borrower pursuant to the Calvert New Ground Lease, constituting part of
the Mortgaged Property, and located in Prince Frederick, Calvert County,
Maryland.

“Change in Control” means a change in the Equity Interests and/or the Voting
Power of Borrower so that, after the change, CHP owns less than 51% of the
outstanding Equity Interests and Voting Power of Borrower.

“CHP” means CNL Healthcare Properties, Inc., a Maryland corporation.

“CHS” means Calvert Health System, Inc., a Maryland corporation.

“CHS Lease Guaranties” means (i) those certain Guaranties dated as of August
    , 2013 executed and delivered by CHS for the benefit of Calvert Borrower,
Medical Arts Center Borrower and Dunkirk Borrower, as applicable, as more
particularly described on the attached Exhibit “A”; and (ii) any other lease
guaranties delivered by CHS for the benefit of any Borrower pursuant to the
terms of this Agreement.

“Closing” means the time and place of actual execution and delivery of this
Agreement, the Note, and except as waived by Bank, the other documents,
instruments, and things required by Section 4.1 hereof.

“Closing Certificates” means those certain Closing Certificates of even date
herewith, executed and delivered by Borrowers in favor of Bank.

“CMH” means CMH Holding Co., a Maryland not-for-profit corporation.

“CMH II” means CMH II Holding Co., a Maryland non-stock corporation.

 

4



--------------------------------------------------------------------------------

“Collateral” means all of the assets of each Borrower of every kind, nature and
description, wherever located, whether now owned or hereafter acquired,
including, but not limited to, the following:

(A) The Mortgaged Property;

(B) The Assigned Leases and the other Assigned Documents;

(C) The Rents;

(D) All amounts that may be owing from time to time by Bank to Borrower in any
capacity, including, without limitation, any balance or share belonging to
Borrower, of any Deposit Accounts or other account with Bank;

(E) All of Borrower’s assets which are or may be subject to Article 9 of the
Uniform Commercial Code, together with all replacements therefor, additions and
accessions thereto, and proceeds (including, but without limitation, insurance
proceeds) and products thereof, including, without limitation, the following:

(1) Accounts;

(2) Chattel Paper;

(3) Commercial Tort Claims;

(4) Deposit Accounts;

(5) Documents;

(6) Equipment;

(7) General Intangibles;

(8) Instruments;

(9) Intellectual Property Rights;

(10) Inventory;

(11) Investment Property;

(12) Letter-of-Credit Rights;

(13) Payment Intangibles;

(14) Supporting Obligations;

(15) Rights as seller of Goods and rights to returned or repossessed Goods;

 

5



--------------------------------------------------------------------------------

(16) All existing and future leases and use agreements of personal property
entered into by Borrower as lessor with other Persons as lessees, including
without limitation the right to receive and collect all rentals and other
monies, including security deposits, at any time payable under such leases and
agreements;

(17) Any existing and future leases and use agreements of personal property
entered into by Borrower as lessee with other Persons as lessors, including
without limitation the leasehold interest of Borrower in such property, and all
options to purchase such property or to extend any such lease or agreement;

(18) All Fixtures of Borrower (including, but not limited to, all fixtures now
or hereafter located on the Mortgaged Property);

(19) All moneys of Borrower and all bank accounts, deposit accounts, lock boxes
and other accounts in which such moneys may at any time be on deposit or held
and all investments or securities in which such moneys may at any time be
invested and all certificates, instruments and documents from time to time
representing or evidencing any of the same;

(20) All claims of Borrower in any pending litigation and/or claims for any
insurance proceeds;

(21) All Records pertaining to any of the Collateral;

(F) Any and all other assets of Borrower of any kind, nature, or description and
which are intended to serve as collateral for the Loan under any one or more of
the Security Documents; and

(G) All interest, dividends, Proceeds, products, rents, royalties, issues and
profits of any of the property described above, including, without limitation,
all monies due and to become due with respect to such property, together with
all rights to receive the same, and all notes, certificates of deposit, checks
and other instruments and property from time to time delivered to or otherwise
possessed by Bank for or on behalf of Borrower in substitution for or in
addition to any of said property.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Debt Service” means an assumed debt service (principal and interest) computed
and based on the principal indebtedness owing on the Note at the applicable time
of computation, and an assumed 360 month amortization schedule at an imputed
interest rate equal to the Imputed Interest Rate.

“Debt Service Coverage Requirement” means the requirement that at all times
during the term of this Agreement, the ratio of the Net Operating Income of the
Projects to Debt Service shall be not less than 1.15 to 1.0.

 

6



--------------------------------------------------------------------------------

“Default” means the occurrence of an event described in Section 8.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.

“Default Costs” means all Indemnified Losses incurred by Bank by reason of a
Default.

“Default Rate” means a variable per annum rate of interest equal to the lesser
of (1) four percent (4%) in excess of the Interest Rate otherwise payable
hereunder, or (2) the maximum rate allowed by applicable Laws.

“Disability Laws” means all Laws of any Jurisdiction relating to access and
facilities for disabled individuals, including without limitation the Americans
With Disabilities Act of 1990 (“ADA”), as amended (42 U.S.C. Sections 12101, et
seq.), and the rules and regulations adopted and publications promulgated
pursuant thereto.

“Dunkirk Assignment Documents” means the documentation executed and delivered in
connection with Dunkirk Borrower’s purchase of the Dunkirk Project, including,
but not limited to, (i) that certain Blanket Conveyance, Bill of Sale and
Assignment dated as of August 30, 2013 between CMH II and Dunkirk Borrower; and
(ii) that certain Assignment and Assumption of Leases dated as of August 30,
2013 between CMH II and Dunkirk Borrower.

“Dunkirk Borrower” means CHP Dunkirk MOB Owner, LLC, a Delaware limited
liability company.

“Dunkirk Ground Lease” means that certain Ground Lease Agreement dated as of
August 30, 2013 between CMH II (as landlord) and Dunkirk Borrower (as tenant),
as amended from time to time.

“Dunkirk Ground Lessor’s Consent” means that certain Consent and Agreement of
Lessor, Lessee and Mortgagee of even date herewith among CMH II, Dunkirk
Borrower and Bank.

“Dunkirk Project” means a two-story, approximately 23,725 rentable square foot
medical office building and related site improvements, to be owned by Dunkirk
Borrower pursuant to the Dunkirk Ground Lease, constituting part of the
Mortgaged Property, and located in Dunkirk, Calvert County, Maryland.

“Environmental Laws” means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act (“RCRA”), as amended (42 U.S.C. Sections
6901, et seq.), the Clean Water Act, as amended (42 U.S.C. Sections 7401, et
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et
seq.), and the rules and regulations adopted and publications promulgated
pursuant thereto, and the rules and regulations of the Occupational Safety and
Health Administration (OSHA) pertaining to occupational Laws.

 

7



--------------------------------------------------------------------------------

“Environmental Indemnification Release Date” means with respect to any Project,
the date of the first to occur of the following dates: (a) the date on which
Bank, or any of its successors or assigns, takes actual possession of the
applicable Mortgaged Property following the foreclosure of the Mortgage, (b) the
date on which Bank takes actual possession of the applicable Mortgaged Property
following the acceptance by Bank (or its successors or assigns) of a deed to
such Mortgaged Property in lieu of foreclosure of the Mortgage, (c) the date on
which all of the Obligations are paid and satisfied in full and the Mortgage is
terminated as provided therein, or (d) the date on which Borrower transfers its
interest in the applicable Mortgaged Property to another Person pursuant to a
transfer permitted hereunder, provided that concurrently with such transfer Bank
receives from such Person an agreement to indemnify Bank substantially identical
to the terms provided in this Agreement.

“Equity Interests” means any and all ownership or other equitable interests in
an applicable Person, including any interest represented by any capital stock,
membership interests, partnership interests, or similar interests, but
specifically excluding any interests of any Person solely as a creditor of
Borrower.

“Equity Owner” means any Person owning an Equity Interest.

“Event of Default” means the occurrence of an event described in Section 8.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 8.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any guaranty of such Swap Obligation), or
the grant by such Guarantor of a Lien to secure such Swap Obligation (or any
guaranty of such Swap Obligation), is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such Lien becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or Lien is or becomes illegal.

“Existing Indebtedness” means Indebtedness of Borrowers as reflected on the
Financial Statements.

“Financial Reporting Agreements” means (i) that certain Financial Reporting
Agreement of even date herewith, executed and delivered by CHS in favor of Bank,
and

 

8



--------------------------------------------------------------------------------

(ii) any other financial reporting (or similar) agreement from any Person,
providing for, among other things, such Person’s agreement to deliver to Bank
financial statements and similar reports, together with all modifications and
amendments hereafter made in connection with the Loan.

“Financial Statements” means the most recent balance sheet and income statement
of Borrowers delivered to Bank.

“Financing Statements” means the UCC-1 financing statements (including any
amendments and continuations) required under this Agreement.

“Fiscal Year” means a twelve-month period of time commencing on the first day of
January.

“Generally Accepted Accounting Principles” means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
theretofore been furnished to Bank by the applicable Person.

“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions pertaining thereto, which has or asserts
jurisdiction over Bank, any Borrower Party, or any property of any of them.

“Ground Leases” means the Calvert New Ground Lease, the Medical Arts Center New
Ground Lease, the Dunkirk Ground Lease, the Solomons Island Building Ground
Sublease, and the Solomons Island Parking Ground Sublease.

“Ground Lessor’s Consents” means the Calvert Ground Lessor’s Consent, the
Medical Arts Center Ground Lessor’s Consent, the Dunkirk Ground Lessor’s
Consent, the Solomons Island Building Ground Lessor’s Consent and the Solomons
Island Parking Ground Lessor’s Consent, all as amended from time to time.

“Guarantor” means any Person who executes and delivers a Guaranty.

“Guaranty” means any guaranty at any time delivered to Bank in connection with
the Loan.

“Hazardous Materials” and “Hazardous Substances” means “hazardous materials” and
“hazardous substances” as defined under any applicable Environmental Law.

 

9



--------------------------------------------------------------------------------

“Healthcare Laws” means all Laws of any Jurisdiction relating to the governance
or provision of healthcare services or the operation of healthcare facilities,
and any rules and regulations adopted and publications promulgated pursuant
thereto, including, without limitation, any Laws, rules and regulations relating
to obtaining or the maintenance of certificates of need, licenses, permits,
authorizations, certificates, and the unauthorized practice of medicine.

“Hospital” means Calvert Memorial Hospital of Calvert County, a Maryland
not-for-profit corporation.

“Improvements” means the “Improvements” as defined in the Mortgage.

“Imputed Interest Rate” means, at an applicable time, an interest rate equal to
(A) the greater of (i) 6.75%, or (ii) the actual interest rate on the Loan at
the applicable time, or (B) in the event Borrower enters into a Bank Swap
Document for at least seventy-five percent (75%) of the Loan Amount and for a
time period that terminates within three months of the Maturity Date, the Swap
Rate.

“Indebtedness” means, as to any Person, all items of indebtedness, obligation or
liability, whether matured or unmatured, liquidated or unliquidated, direct or
contingent, joint or several, including, but without limitation or duplication:

(A) All obligations of such Person for borrowed money;

(B) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;

(C) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:

(1) To purchase such indebtedness; or

(2) To purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

(3) To supply funds to or in any other manner invest in the debtor;

(D) All indebtedness secured by (or which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any mortgage, deed of trust,
pledge, lien, security interest or other charge or encumbrance upon property
owned or acquired subject thereto, whether or not the liabilities secured
thereby have been assumed; and

 

10



--------------------------------------------------------------------------------

(E) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should be
reflected on the lessee’s balance sheet.

“Indemnified Losses” means all damages, dues, penalties, fines, costs (including
costs of collection and court fees), amounts paid in settlement, taxes, losses,
expenses, and fees (including Attorneys’ Fees and expenses).

“Initial Advance” means an initial Advance in the amount of up to $26,273,500.00
made at Closing to pay a portion of the purchase price of the Initial Projects,
and to pay closing costs in connection with the Loan.

“Initial Projects” means the Calvert Project, the Dunkirk Project and the
Medical Arts Center Project.

“Interest-Only Period” means a period from the date of this Agreement to
February 29, 2015 (viz., the date eighteen (18) months from the date of this
Agreement).

“Interest Period” means each period commencing on a Payment Due Date and ending
on the day preceding the next following Payment Due Date thereafter; provided
(i) the first Interest Period shall commence on the date of Closing and end on
the day preceding the first Payment Due Date, (ii) any Interest Period that ends
in a month for which there is no day which numerically corresponds to the last
day of the immediately preceding Interest Period shall end on the last day of
the month, and (iii) any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.

“Interest Rate” means the actual interest rate at which the outstanding
principal balance of the Note bears interest from time to time during the term
of the Note.

“Jurisdiction” means each and every nation or any political subdivision thereof.

“Land” means the “Land” as defined in the Mortgage.

“Laws” means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, and any
requirement of Licenses and Permits, whether now in effect or hereafter enacted,
including, without limitation, Disability Laws, Environmental Laws and
Healthcare Laws.

“LIBOR Business Day” means a day on which the office of Bank at which payments
under this Agreement or the Note are to be made is open for business and on
which dealings in U.S. dollar deposits are carried out in the London interbank
market.

 

11



--------------------------------------------------------------------------------

“LIBOR Rate” means, for the applicable Interest Period, a per annum interest
rate determined pursuant to the following formula:

 

LIBOR Rate =    London Interbank Offered Rate    1 - Reserve Requirement

“Licenses and Permits” means all building permits, certificates of occupancy,
and other permits, licenses, approvals, and authorizations of any Governmental
Authority necessary for Borrower to lease, own, use, occupy, operate, or
maintain the Mortgaged Property or any part thereof.

“Lien” means any mortgage, pledge, encumbrance, charge, security interest,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

“Loan Documents” means this Agreement, the Note, the Security Documents, the
Guaranties, the Financial Reporting Agreements, the Closing Certificates, and
any and all other documents or instruments of any kind heretofore,
contemporaneously herewith or hereafter executed or delivered in connection
with, or evidencing, securing, guaranteeing or relating to, the Loan, whether
heretofore, simultaneously herewith, or hereafter delivered, together with any
and all extensions, revisions, modifications or amendments at any time made to
any of the foregoing (but specifically excluding any Bank Swap Documents).

“Loan Fee” means a fee in the amount of 0.5% of the Loan Amount (viz.,
$147,000.00), $131,367.50 of which shall be payable to Bank at the Closing, and
$15,632.50 of which shall be payable upon Bank making the Solomons Island
Advance).

“Loan” means the credit facility being extended to Borrowers pursuant to Article
II of this Agreement.

“Loan Amount” means up to Twenty-Nine Million Four Hundred Thousand and 00/100
Dollars ($29,400,000.00).

“London Interbank Offered Rate” means, with respect to any Interest Period, that
rate for deposits in U.S. dollars for a period comparable to the term of such
Interest Period which appears on Reuters Screen LIBOR01 Page (or such other page
that may replace that page on that service or on such other comparable financial
information reporting serviced used by Bank, in its discretion, at the time such
rate is determined) as of 11:00 a.m., London, England time on the day that is
two LIBOR Business Days preceding the first day of such Interest (or (i) if not
so reported, then as determined by Bank from another recognized source or from
one or more interbank quotations, in Bank’s discretion, or (ii) if such a source
or interbank quotation is not available, upon such offers or other market
indicators as Bank in its discretion deems appropriate including, but not
limited to, the rate offered for U.S. dollar deposits on the London inter-bank
market, as long as such substitute sources and quotations are reasonably
consistent in amount with the historic rates in the London Interbank Offered
Rate). If the London Interbank Offered Rate is discontinued, Bank and Borrower
shall use commercially

 

12



--------------------------------------------------------------------------------

reasonable efforts to agree upon a substitute index rate for determining the
interest rate payable on the Loan, giving due regard to the historical
similarities of such substitute and the London Interbank Offered Rate and the
consequences to Borrower under any Swap Documents.

“Manager” means Holladay Property Services Midwest, Inc., an Indiana
corporation.

“Material Adverse Change” means the occurrence of an event giving rise to a
Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Borrower Party; (b) the material rights and remedies of Bank
under any Loan Document; (c) the ability of any Borrower Party to perform its
Obligations under any Loan Document to which it is or is to be a party; or
(d) the priority of Bank’s Lien, each as determined using commercially
reasonable standards.

“Maturity Date” means the earlier of (i) August 30, 2018 (viz., the date five
years from the date of this Agreement), or (ii) the date of the occurrence of an
Event of Default.

“Medical Arts Center Assignment Documents” means the documentation executed and
delivered in connection with Medical Arts Center Borrower’s purchase of the
Medical Arts Center Project, including, but not limited to, (i) that certain
Deed of Assignment and Assumption of Ground Lease dated as of August 30, 2013
between Medical Arts Center Seller and Medical Arts Center Borrower; (ii) that
certain Blanket Conveyance, Bill of Sale and Assignment dated as of August 30,
2013 between Medical Arts Center Seller and Medical Arts Center Borrower; and
(iii) that certain Assignment and Assumption of Leases dated as of August 30,
2013 between Medical Arts Center Seller and Medical Arts Center Borrower.

“Medical Arts Center Borrower” means CHP Medical Arts MOB Owner, LLC, a Delaware
limited liability company.

“Medical Arts Center Ground Lessor’s Consent” means that certain Consent and
Agreement of Lessor, Lessee and Mortgagee of even date herewith among Hospital,
Medical Arts Center Borrower and Bank.

“Medical Arts Center New Ground Lease” means that certain Amended and Restated
Ground Lease Agreement dated as of August 30, 2013 between Hospital (as
landlord) and Medical Arts Center Borrower (as tenant), as amended from time to
time.

“Medical Arts Center Project” means a three-story, approximately 70,673 rentable
square foot medical office building and related site improvements, to be owned
by Medical Arts Center Borrower pursuant to the Medical Arts Center Ground
Lease, constituting part of the Mortgaged Property, and located in Prince
Frederick, Calvert County, Maryland.

 

13



--------------------------------------------------------------------------------

“Medical Arts Center Seller” means Calvert Medical Arts Center, LLC, a Maryland
limited liability company.

“Mortgage” means that certain Leasehold Deed of Trust / Deed of Trust and
Security Agreement of even date herewith, executed and delivered by Borrowers
(other than Solomons Island Borrower) in favor of Bank, together with all
modifications and amendments at any time made thereto.

“Mortgaged Property” means the “Mortgaged Property” as defined in the Mortgage.

“Net Operating Income” means, as of an applicable date, as determined by Bank,
with respect to any particular Project, (i) gross revenues received by Borrower
(including tenant reimbursements for operating expenses and additional rent) for
a trailing twelve-month period arising from leases of such Project, less
(ii) ordinary and customary expenses incurred in the ordinary course of owning,
leasing and operating such Project during such twelve-month period, and less
(iii) expense allocations for taxes (based upon taxes actually assessed for the
current calendar year, or if such assessment for the current calendar year has
not been made, then, until such assessment has been made, ad valorem taxes shall
be estimated based on the last such assessment for such Project) and insurance
(based upon the last billed insurance premium for such Project, adjusted to an
annualized premium if necessary); provided however, expenses shall not include
non-cash items such as depreciation and any amounts payable by Borrower for
which Borrower is due to be, but has not yet been, reimbursed by any tenant
under a lease or otherwise, costs for leasehold improvements and other expenses
that are capitalized in accordance with Generally Accepted Accounting
Principles.

“Note” means that certain Promissory Note of even date herewith in the principal
amount of Twenty-Nine Million Four Hundred Thousand and No/100 Dollars
($29,400,000.00), executed and delivered by Borrowers in favor of Bank, and
includes any amendment to or modification of such note and any promissory note
given in extension of or renewal of, or in substitution for, such note.

“Obligations” means the obligations (including obligations of performance) and
liabilities of any Borrower Party to Bank of every kind and description
whatsoever, direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter incurred, contracted or arising, or acquired by Bank
from any source, joint or several, liquidated or unliquidated, regardless of how
they arise or by what agreement or instrument they may be evidenced, and whether
incurred as maker, endorser, surety, guarantor, general partner, drawer,
tort-feasor, indemnitor, account party with respect to a letter of credit or
otherwise, and incurred pursuant to and/or in connection with this Agreement and
any of the other Loan Documents, and any and all extensions and renewals of any
of the same, including but not limited to the obligation:

(A) To pay the principal of and interest on the Note in accordance with the
respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor;

 

14



--------------------------------------------------------------------------------

(B) To repay to Bank all amounts advanced by Bank hereunder, under any of the
Loan Documents or otherwise on behalf of Borrower, including, but without
limitation, future advances and advances for principal or interest payments to
prior secured parties, mortgagees, or lienors, or for taxes, levies, insurance,
rent, or repairs to or maintenance or storage of, any of the Collateral;

(C) To pay, repay or reimburse to Bank Party the Bank Swap Obligations; and

(D) To reimburse Bank, on demand, for all of Bank’s expenses and costs,
including Attorneys’ Fees and expenses, in connection with the preparation,
administration, amendment, modification, or enforcement of this Agreement and
the other Loan Documents, including, without limitation, any proceeding brought
or threatened to enforce payment of any of the obligations referred to in the
foregoing paragraphs (A), (B) and (C).

Anything in the foregoing or in any Loan Document to the contrary
notwithstanding, Excluded Swap Obligations of any Borrower Party shall not
constitute Obligations.

“Ordinary Course of Business” means an action taken by a Person only if:

(A) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

(B) Such action is not required to be authorized by the Governing Body of such
Person; and

(C) Such action is similar in nature and magnitude to actions customarily taken,
without any authorization by any Governing Body, in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.

“Organizational Documents” means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
certificate of formation and the limited liability company agreement of a
limited liability company, (v) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person, and
(vi) any amendment to any of the foregoing.

“Participant” means any bank, financial institution, Affiliate of Bank, or other
entity which enters into a participation agreement with Bank and/or to whom Bank
assigns all or a portion of its rights and obligations under this Agreement.

“Payment Due Date” means the fifteenth (15th) day of each calendar month during
the term of this Agreement.

 

15



--------------------------------------------------------------------------------

“Permitted Leases and Other Transfers of Collateral” means the Qualified Leases
and other transfers of Collateral approved by Bank in its discretion.

“Permitted Liens” means:

(A) Bank’s Lien;

(B) Liens as set forth in the Title Insurance Policy;

(C) The following Liens, if the granting of such Lien or the attachment of such
Lien to the Collateral (i) does not otherwise constitute a Default under the
terms of this Agreement, and (ii) does not give rise to a Material Adverse
Change:

(1) If the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings, so long as levy and execution thereon have
been stayed and continue to be stayed, (a) Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, (b) Liens upon, and
defects of title to, real or personal property, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; (c) Liens of mechanics, materialmen, warehousemen,
carriers, or other like Liens; and (d) adverse judgments on appeal;

(2) Liens for ad valorem taxes not delinquent;

(3) Pledges or deposits made in the Ordinary Course of Business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old age pensions or other
social security programs;

(4) Good faith pledges or deposits made in the Ordinary Course of Business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the Ordinary Course of
Business; and

(5) Purchase money security interests granted in the Ordinary Course of Business
to secure not more than one hundred percent (100%) of the purchase price of
assets; and

(D) Easements arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property which do not
materially detract from the value of such real property or interfere with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property.

 

16



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, court or Governmental Authority.

“Petroleum Products” means “petroleum products” as defined under any applicable
Environmental Law.

“Place for Payment” means a place for payment as from time to time designated by
Bank, which place for payment currently is at the address of Bank as hereinafter
provided for with respect to notices.

“Project(s)” means, singularly or collectively, as the context requires, the
Calvert Project, the Medical Arts Center Project, the Dunkirk Project and the
Solomons Island Project.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant Lien becomes effective with respect
to such Swap Obligation, or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder, or such other Person that can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Lease” means

(A) any lease of any Project (other than the Solomons Island Project) in effect
as of the date of this Agreement;

(B) any lease of the Solomons Island Project in effect as of the date of the
Solomons Island Advance;

(C) any other tenant lease of space in a Project with a third party who is not
an Affiliate of Borrower and which lease (i) has been fully executed by
landlord; (ii) provides a rental rate of not less than 90% of the “market rate”
for leases of similar space in comparable projects in the market; (iii) does not
have a free or reduced rent period in excess of free or reduced rent periods for
comparable projects in the market; (iv) has a lease term of not more than five
(5) years (unless otherwise approved by Bank); (vi) if the tenant is an
Affiliate of CHS, is guaranteed pursuant to a CHS Lease Guaranty; (vii) if any
tenant is other than an individual physician or an Affiliate of CHS, is
guaranteed by one or more financially responsible lease guarantors (provided
that such lease guaranties shall not be required so long as Borrower uses good
faith and commercially reasonable efforts to secure such lease guaranties); and
(viii) requires the applicable tenant and any lease guarantors to deliver
financial statements and tax returns not less frequently than annually; and

(D) Any other tenant lease of space in a Project approved by Bank in its
discretion (such approval not to be unreasonably withheld or delayed).

 

17



--------------------------------------------------------------------------------

“Quarter” means a period of time of three (3) consecutive calendar months.

“Quarter-End” means the last day of each of the months of March, June,
September, and December.

“Records” means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

“Regulation “T”, Regulation “U”, or Regulation “X”” means Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System as now or from time to time hereafter in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

“Rents” means all the rents, issues, and profits now due and which may hereafter
become due under or by virtue of the Assigned Leases, together with all claims
and rights to the payment of money at any time arising in connection with any
rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Leases as of the date of entry of such order for relief.

“Required Endorsements” means, to the extent available in the State of Maryland,
a comprehensive endorsement, an ALTA Form 3.0 zoning endorsement, a survey
endorsement specifically insuring Bank that the surveys required herein are
accurate and accurately depict the same real estate covered by the Title
Insurance Policy, an access endorsement, a usury endorsement, endorsements for
future advances under the Mortgage, endorsements for mechanics’ and
materialmen’s liens, and any other endorsements of the Title Insurance Policy
required by Bank.

“Reserve Requirement” means the weighted average during an Interest Period of
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements during such Interest Period)
which is imposed under Regulation D from time to time with respect to
Eurocurrency funding applicable to the class of banks of which Bank is a member.

“Security Documents” means all documents or instruments of any kind executed or
delivered in connection with the Loan, whether delivered prior to, at, or after
the

 

18



--------------------------------------------------------------------------------

Closing, wherein Bank is granted a Lien in Borrower’s assets, and all documents
and instruments executed and delivered in connection with any of the foregoing,
together with any and all extensions, revisions, modifications or amendments at
any time made to any of such documents or instruments, including but not limited
to this Agreement, the Mortgage, the Assignment of Rents and Leases, the
Assignments of Management Agreements, and the Financing Statements.

“Solid Wastes” means “solid wastes” as defined under any applicable
Environmental Law.

“Solomons Island Advance” means an Advance in the amount of up to $3,126,500.00
to be made to pay a portion of the purchase price of the Solomons Island Project
upon satisfaction of the conditions set forth in Section 4.2 of this Agreement.

“Solomons Island Assignment Documents” means the documentation to be executed
and delivered in connection with Solomons Island Borrower’s purchase of the
Solomons Island Project.

“Solomons Island Borrower” means CHP Solomons Island MOB Owner, LLC, a Delaware
limited liability company.

“Solomons Island Building Ground Lease” means that certain Ground Lease
Agreement dated as of August 20, 1998 between Bedford C. Glascock, Donald K.
Smith and Sarah Elizabeth Smith (as landlord) and Calvert Health Ventures, Inc.
(as tenant), as assigned by Calvert Health Ventures, Inc. to CMH, to be amended
pursuant to the Solomons Island Building Ground Lease Amendment, and to be
subleased by CMH to Solomons Island Borrower pursuant to the Solomons Island
Building Ground Sublease, as amended from time to time.

“Solomons Island Building Ground Lease Amendment” means a First Amendment to
Ground Lease Agreement to be entered into among Bedford C. Glascock, Donald K.
Smith, Sarah Elizabeth Smith and CMH, in form and substance satisfactory to
Bank.

“Solomons Island Building Ground Lessor’s Consent” means that certain Consent
and Agreement of Lessor, Lessee and Mortgagee to be entered into among CMH,
Solomons Island Borrower and Bank with respect to the Solomons Island Building
Ground Sublease.

“Solomons Island Building Ground Sublease” means a Ground Sublease Agreement
(MOB) to be entered into between CMH (as sub-landlord) and Solomons Island
Borrower (as sub-tenant), in form and substance satisfactory to Bank, as amended
from time to time.

“Solomons Island Parking Ground Lease” means that certain Lease dated
October 13, 1998 between the Board of County Commissioners of Calvert County (as
landlord) and Calvert Health Ventures, Inc. (as tenant), as assigned by Calvert
Health Ventures, Inc. to CMH, to be amended pursuant to the Solomons Island
Parking Ground Lease Amendment, and to be subleased by CMH to Solomons Island
Borrower pursuant to the Solomons Island Parking Ground Sublease, as amended
from time to time.

 

19



--------------------------------------------------------------------------------

“Solomons Island Parking Ground Lease Amendment” means a First Amendment to
Ground Lease Agreement to be entered into between the Board of County
Commissioners of Calvert County and CMH, in form and substance satisfactory to
Bank.

“Solomons Island Parking Ground Lessor’s Consent” means that certain Consent and
Agreement of Lessor, Lessee and Mortgagee to be entered into among CMH, Solomons
Island Borrower and Bank with respect to the Solomons Island Parking Ground
Sublease, in form and substance satisfactory to Bank.

“Solomons Island Parking Ground Sublease” means a Ground Sublease Agreement
(Parking) to be entered into between CMH (as sub-landlord) and Solomons Island
Borrower (as sub-tenant), in form and substance satisfactory to Bank, as amended
from time to time.

“Solomons Island Project” means a two-story, approximately 27,389 rentable
square foot medical office building and related site improvements, to be owned
by Solomons Island Borrower pursuant to the Solomons Island Building Ground
Sublease and the Solomons Island Parking Ground Sublease, to constitute part of
the Mortgaged Property after the satisfaction of the conditions to making the
Solomons Island Advance, and located in Solomons, Calvert County, Maryland.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property and assets of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Swap Documents” means (a) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); (b) any combination of the
foregoing; or (c) any master agreement for any of the foregoing, as any of the
foregoing may be amended or supplemented from time to time.

 

20



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Rate” means the interest rate on the Bank Swap Documents, if applicable.

“Term Period” means the period of time from the expiration of the Interest-Only
Period through the Maturity Date.

“Third Party” means a Person not a party to this Agreement.

“Title Insurance Company” means First American Title Insurance Company or any
other title insurance company acceptable to Bank in its discretion and
authorized under applicable Law to issue the Title Insurance Policy.

“Title Insurance Policy” means a standard ALTA form title insurance policy with
respect to the Mortgaged Property and acceptable to Bank in its discretion,
containing the Required Endorsements, dated as of the time of recording the
Mortgage and endorsed or “dated-down” to a date no more than three (3) days
prior to each Advance, and issued by the Title Insurance Company to Bank upon
the Mortgaged Property, subject only to those exceptions and matters of title
acceptable to Bank, in Bank’s discretion, including the Permitted Liens.

“Unsecured Indebtedness” means Indebtedness not secured by any Lien.

“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

“Without Notice” means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be expressly required by applicable Law.

1.2 Accounting Terms. Accounting terms used and not otherwise defined in this
Agreement have the meanings determined by, and all calculations with respect to
accounting or financial matters unless otherwise provided herein shall be
computed in accordance with, Generally Accepted Accounting Principles.

1.3 UCC Terms. As used herein, “Accounts”, “Chattel Paper”, “Commercial Tort
Claims”, “Deposit Accounts”, “Documents”, “Equipment”, “Fixtures”, “General
Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Rights”, “Payment Intangible”, “Proceeds”, “Supporting
Obligations”, and other terms not specifically defined herein shall have the
same respective meanings as are given to those terms in the Uniform Commercial
Code as presently adopted and in effect in the State of Delaware (except in
cases and with respect to Collateral when the perfection, the effect of
perfection or nonperfection, and the priority of a Lien in the Collateral is
governed by another Jurisdiction, in which case such capitalized words and
phrases shall have the meanings attributed to those terms under such other
Jurisdiction).

 

21



--------------------------------------------------------------------------------

1.4 Construction of Terms. Whenever used in this Agreement, the singular number
shall include the plural and the plural the singular, pronouns of one gender
shall include all genders, and use of the terms “herein”, “hereof”, and
“hereunder” shall be deemed to be references to this Agreement in its entirety
unless otherwise specifically provided.

1.5 Computation of Time Periods. For purposes of computation of periods of time
hereunder, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “through” means “through and
including”.

1.6 Reference to Borrowers, Borrower Parties and Bank Parties.

(A) Any reference in this Agreement to (i) “Borrower” shall mean each and any
Borrower, singularly; (ii) “Borrowers” shall mean all of the Borrowers,
collectively (it being understood that except and only to the extent as may be
clearly provided for herein to the contrary, all the Obligations of each
Borrower and all Borrowers under the Loan Documents shall be the joint and
several obligations of all Borrowers); (iii) “Borrower Party” shall mean each
and any Borrower Party, singularly; (iv) “Borrower Parties” shall mean all of
the Borrower Parties, collectively; (v) “Bank Party” shall mean each and any
Bank Party, singularly; and (vi) “Bank Parties” shall mean all of the Bank
Parties, collectively.

(B) It is understood and agreed that with respect to the representations,
warranties and covenants contained in this Agreement and the other Loan
Documents, (i) such representations, warranties and covenants are made by each
Borrower with respect to itself and not with respect to any other Borrower
Party, and (ii) any representations, warranties or covenants as to any
particular Collateral are made by the Borrower who is the owner of the
applicable Collateral.

1.7 Bank Swap Documents. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, (i) no covenant or agreement of Borrower
Party shall prohibit Borrower Party from entering into any Bank Swap Document;
(ii) any default or event of default under any Bank Swap Document shall
constitute an Event of Default under this Agreement; and (iii) the right of Bank
to accelerate any of the Obligations shall not be construed to require the
termination or unwinding of any transactions the subject of any Bank Swap
Documents.

1.8 Bank as Agent for Other Bank Parties. To the extent that any Lien is granted
to Bank in this Agreement or under any Loan Document as security for any
Obligation of any Borrower Party to any Bank Party other than Bank, the Lien so
granted shall be deemed to be a Lien granted to Bank as agent for such other
Bank Party, without the necessity of any act or consent of any Person.

1.9 Joint and Several Liability of Borrowers.

(A) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by Bank under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of each Borrower to accept joint and
several liability for the obligations of each other Borrower.

 

22



--------------------------------------------------------------------------------

(B) Each Borrower jointly and severally irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other Borrowers with respect to the payment and performance of all of the
Obligations of Borrowers, it being the intention of the parties hereto that all
the Obligations of Borrowers shall be the joint and several obligations of each
and all of the Borrowers without preferences or distinction among them.

(C) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations of Borrowers as and when due or to perform any
of the Obligations of Borrowers in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such Obligations.

(D) The obligations of each Borrower under any Loan Document constitute full
recourse obligations of such Borrower, enforceable against it to the full extent
of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(E) Except as otherwise expressly provided in any Loan Document, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any borrowing made under this Agreement, notice of occurrence of any Default or
Event of Default, or of any demand for any payment under this Agreement or any
other Loan Document, notice of any action at any time taken or omitted by Bank
under or in respect of any of the Obligations, any requirement of diligence and,
generally, all demands, notice and other formalities of every kind in connection
with this Agreement or any other Loan Document. Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by Bank at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement or any other Loan
Document, any and all other indulgences whatsoever by Bank in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Bank, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with the applicable laws or regulations
thereunder which might, but for the provisions of this Section, afford grounds
for terminating, discharging or relieving such Borrower, in whole or in part,
from any of its obligations under this Agreement or any other Loan Document, it
being the intention of each Borrower that, so long as any of the Obligations
remain unsatisfied, the obligations of such Borrower under this Agreement or any
other Loan Document shall not be discharged except by performance and then only
to the extent of

 

23



--------------------------------------------------------------------------------

such performance. The obligations of each Borrower under this Agreement and the
other Loan Documents shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower Party or Bank. The joint and several
liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower Party or Bank.

(F) The provisions of this Section are made for the benefit of Bank and its
successors and assigns, and may be enforced from time to time against any of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of Bank first to marshal any of its claims or to exercise any of its rights
against any Borrower Party or to exhaust any remedies available against any
other Borrower Party or to resort to any other source or means of obtaining
payment of any of the Obligations or to elect any other remedy. The provisions
of this Section shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Bank upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
will forthwith be reinstated in effect, as though such payment had not been
made.

(G) Notwithstanding any provision of any Loan Document, the liability of each
Borrower under the Loan Documents as of any date shall be limited to an amount
equal to the greatest amount that would not render such Borrower’s obligations
under the Loan Documents subject to avoidance, discharge or reduction as of such
date as a fraudulent transfer or conveyance under applicable Bankruptcy Laws or
other Laws, in each instance after giving effect to all other liabilities of
such Borrower, contingent or otherwise, that are relevant under applicable
Bankruptcy Laws or other Laws (specifically excluding, however, any liabilities
of such Borrower to the extent that such liabilities would be discharged by
payments made by such Borrower hereunder, and after giving effect to any rights
of subrogation, contribution, reimbursement, indemnity or similar rights of such
Borrower pursuant to applicable Laws or otherwise, including any agreement of
such Borrower with any other Person providing for an equitable allocation of
such liability). Each Borrower acknowledges and agrees that the Obligations may
from time to time exceed the limitation of liability set forth in the preceding
sentence without discharging, limiting or otherwise affecting the obligations of
any Borrower under the Loan Documents or the rights and remedies of Bank.

ARTICLE II

 

2. THE LOAN.

2.1 General Terms.

(A) Subject to the terms hereof, Bank will lend Borrowers an amount not to
exceed the Loan Amount.

 

24



--------------------------------------------------------------------------------

(B) The Loan shall be disbursed (i) with the Initial Advance at Closing, and
(ii) with the Solomons Island Advance upon satisfaction of the conditions set
forth in Section 4.2 of this Agreement.

(C) Bank will credit or pay the proceeds of each Advance of the Loan to a
Borrower’s deposit account with Bank, or in such other manner as Borrowers and
Bank may agree (including disbursement of the Initial Advance to the Title
Insurance Company’s escrow account at Closing).

(D) In order to obtain the Solomons Island Advance, a Borrower’s Representative
shall deliver to Bank, at least three (3) Business Day’s prior to the date the
Solomons Island Advance is sought, a written request for disbursement, which
request shall include the requested amount and date of disbursement of the
Solomons Island Advance. Upon Bank’s receipt of such request and upon
satisfaction of the terms and conditions of this Agreement (including, but not
limited to, execution and delivery of the documents and instruments required
under Section 4.2 of this Agreement), Bank will make the Solomons Island Advance
available as provided for above. Notwithstanding anything contained herein to
the contrary, Bank shall not be required to make the Solomons Island Advance
after December 31, 2013, nor upon the occurrence and during the continuance of a
Default. The submission by Borrowers to Bank of a request for the Solomons
Island Advance shall constitute Borrowers’ representation and warranty to Bank
that there is not then existing any Default.

2.2 The Note. Borrowers’ obligation to repay the Loan shall be evidenced by the
Note.

2.3 Interest Rate. During the entire period that the Loan is outstanding,
interest shall accrue at the Adjusted LIBOR Rate during each applicable Interest
Period.

2.4 Payments of Principal and Interest. Principal and interest on the Loan shall
be payable as follows:

(A) On the first Payment Due Date following the date of the Note, on each
successive Payment Due Date thereafter during the Interest-Only Period, and on
the last day of the Interest-Only Period, Borrowers shall pay to Bank all
accrued and unpaid interest on the outstanding principal balance of the Note.

(B) On the first (1st) Payment Due Date during the Term Period, and on each
successive Payment Due Date thereafter during the Term Period, Borrowers shall
pay to Bank (1) all accrued and unpaid interest on the outstanding principal
balance of the Note, and (2) a principal payment equal to the product of (i) a
fraction, the numerator of which is one, and the denominator of which is the
number of months during the Term Period, times (ii) the total principal payments
that would be made over such number of months, based on the monthly amortization
of principal and interest on a hypothetical loan where (x) the principal
indebtedness being amortized is equal to the principal indebtedness owing under
the Loan as of the first day of the Term Period, (y) the interest rate during
the amortization period is equal to five percent (5%) per annum, and (z) the
amortization period is three hundred sixty (360) months.

 

25



--------------------------------------------------------------------------------

(C) If not earlier demanded pursuant to Section 8.3 hereof, the outstanding
principal balance of the Loan, together with all accrued and unpaid interest
thereon, shall be due and payable to Bank on the Maturity Date.

2.5 Use of Proceeds of Loan. The proceeds of the Loan shall be used to finance a
portion of the acquisition cost of the Projects and to pay closing costs,
expenses and fees in connection with the Loan and the acquisition of the
Projects.

2.6 Release of Solomons Island Borrower. In the event that the Solomons Island
Advance is not made and the Solomons Island Project is not added as part of the
Collateral, upon Borrowers’ written request, Bank agrees to deliver to Solomons
Island Borrower a release of the Loan Documents in form reasonably requested to
effect the release of Solomons Island Borrower from any and all obligations and
liabilities under the Loan Documents arising from and after the date of such
release, provided that at the time of such release (i) there shall not be
existing any Default, and (ii) Solomons Island Borrower shall have been released
as a party to any applicable Bank Swap Documents.

ARTICLE III

 

3. PAYMENTS, ADDITIONAL COSTS, ETC.

3.1 Default Rate. Notwithstanding any provision herein or in any other Loan
Document to the contrary, upon the occurrence and during the continuance of an
Event of Default, the Interest Rate payable on the Loan shall be the Default
Rate.

3.2 Payments Under Bank Swap Documents. Notwithstanding anything contained in
this Agreement or any other Loan Document to the contrary, if all or any portion
of the Loan is subject to a Bank Swap Document, and such Bank Swap Document
provides for a payment schedule for principal and interest contrary to the
provisions of this Agreement or any other Loan Document, the payment schedule
set forth in such Bank Swap Document shall govern with respect to that portion
of the Loan subject to such Bank Swap Document.

3.3 Late Payments. If any scheduled payment, whether principal, interest, or
principal and interest, is late twelve (12) days or more, Borrower agrees to pay
a late charge equal to five percent (5%) of the amount of the payment which is
late, but not more than the maximum amount allowed by applicable Laws nor less
than $10.00. The foregoing provision shall not be deemed to excuse a late
payment or be deemed a waiver of any other rights Bank may have under this
Agreement, including, subject to the terms hereof, the right to declare the
entire unpaid principal and interest immediately due and payable.

 

26



--------------------------------------------------------------------------------

3.4 Payment to Bank.

(A) All sums payable to Bank under this Agreement or under any other Loan
Document shall be paid directly to Bank in immediately available funds or by
good check at the Place for Payment. If Bank shall send Borrower statements of
amounts due hereunder, such statements shall be considered correct and
conclusively binding on Borrower unless Borrower notifies Bank to the contrary
within thirty (30) days of its receipt of any statement which it deems to be
incorrect.

(B) All payments to be made by Borrower hereunder will be made to Bank not later
than 2:00 p.m. at the Place for Payment on the date payment is due. Payments
received after 2:00 p.m. at the Place for Payment shall be deemed to be payments
made prior to 2:00 p.m. at the Place for Payment on the next succeeding Business
Day.

(C) Bank shall charge against any deposit account of Borrower all or any part of
any amount owed by Borrower hereunder, and Borrower hereby authorizes Bank to
charge Borrower’s accounts with Bank in order to cause timely payment of amounts
due hereunder to be made (subject to sufficient funds being available in such
account for that purpose).

(D) At the time of making each such payment, Borrower shall, subject to the
other terms and conditions of this Agreement, specify to Bank the Loan or other
obligation of Borrower hereunder to which such payment is to be applied. In the
event that Borrower fails to so specify the relevant Loan or if an Event of
Default shall have occurred and be continuing, Bank may apply such payments as
it may determine in its discretion.

3.5 Prepayment. Borrower may prepay the principal of the Loan in whole or, from
time to time, in part, without premium or penalty. In the case of any partial
prepayment, Bank shall have the right to require and shall permit the remaining
principal balance to be re-amortized over the remaining term of the Loan. All
partial prepayments, whether voluntary or mandatory, shall (except as may be
directed by Borrower to the contrary) be applied against the next principal
payment of the Loan next coming due and in the inverse order of maturity, and no
prepayment shall entitle Borrower to cease making any payment as otherwise
scheduled hereunder.

3.6 No Setoff or Deduction. All payments of principal and interest on the Loan
and other amounts payable by Borrower hereunder shall be made by Borrower
without setoff or counterclaim, and, subject to the next succeeding sentence,
free and clear of, and without deduction or withholding for, or on account of,
any present or future taxes, levies, imposts, duties, fees, assessments, or
other charges of whatever nature, imposed by any Governmental Authority. If any
such taxes, levies, imposts, duties, fees, assessments or other charges are
imposed on any such payments, Borrower will pay such additional amounts as may
be necessary so that payment of principal of and interest on the Loan and other
amounts payable hereunder, after withholding or deduction for or on account
thereof, will not be less than any amount provided to be paid hereunder and, in

 

27



--------------------------------------------------------------------------------

any such case, Borrower will furnish to Bank certified copies of all tax
receipts evidencing the payment of such amounts within thirty (30) days after
the date any such payment is due pursuant to applicable Laws.

3.7 Payment on Non-Business Day; Payment Computations. Except as otherwise
provided in this Agreement to the contrary, whenever any installment of
principal of, or interest on, the Loan or other amount due hereunder becomes due
and payable on a day which is not a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of any installment
of principal, interest shall be payable thereon at the rate per annum determined
in accordance with this Agreement during such extension.

3.8 Additional Costs.

(A) In the event that any applicable Law now or hereafter in effect and whether
or not presently applicable to Bank, or any interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by Bank with any guideline, request or
directive of any such Governmental Authority (whether or not having the force of
law), shall (i) affect the basis of taxation of payments to Bank of any amounts
payable by Borrower under this Agreement (other than taxes imposed on the income
of Bank), or (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Bank, or (iii) shall impose any other
condition with respect to this Agreement, any other Loan Document or the Loan,
and the result of any of the foregoing is to increase the cost to Bank of
making, funding or maintaining the Loan or to reduce the amount of any sum
receivable by Bank thereon, then Borrower shall pay to Bank from time to time,
within sixty (60) days after written request by Bank, additional amounts
sufficient to compensate Bank for such increased cost or reduced sum receivable
to the extent Bank is not compensated therefor in the computation of the
Interest Rate applicable to the Loan. A statement as to the amount of such
increased cost or reduced sum receivable, prepared in good faith and in
reasonable detail by Bank and submitted by Bank to Borrower, shall be conclusive
and binding for all purposes absent manifest error in computation.

(B) In the event that any applicable Law now or hereafter in effect and whether
or not presently applicable to Bank, or any interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by Bank with any guideline, request or
directive of any such Governmental Authority (whether or not having the force of
law), including any risk-based capital guidelines, affects or would affect the
amount of capital required or expected to be maintained by Bank (or any
corporation controlling Bank) and Bank determines that the amount of such
capital is increased by or based upon the existence of Bank’s obligations
hereunder and such increase has the effect of reducing the rate of return on
Bank’s (or such controlling corporation’s) capital as a consequence of such
obligations hereunder to a level below that which Bank (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy), then Borrower
shall pay to Bank from time to time,

 

28



--------------------------------------------------------------------------------

within sixty (60) days after written request by Bank, additional amounts
sufficient to compensate Bank (or such controlling corporation) for any increase
in the amount of capital and reduced rate of return which Bank reasonably
determines to be allocable to the existence of such Bank’s obligations
hereunder. A statement as to the amount of such compensation, prepared in good
faith and in reasonable detail by Bank shall be conclusive and binding for all
purposes absent manifest error in computation.

3.9 Illegality and Impossibility. In the event that any applicable Law now or
hereafter in effect and whether or not presently applicable to Bank, or any
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Bank with
any guideline, request or directive of such Governmental Authority (whether or
not having the force of law), including without limitation exchange controls,
shall make it unlawful or impossible for Bank to maintain the Loan under this
Agreement, Borrower shall upon receipt of notice thereof from Bank repay in full
the then outstanding principal amount of such Loan, together with all accrued
interest thereon to the date of payment and all amounts owing to Bank, (a) on a
date no later than one hundred twenty (120) days after such notice, if Bank may
lawfully continue to maintain the Loan for such period, or (b) immediately if
Bank may not continue to maintain the Loan to such day.

3.10 360-Day Year. All interest payable under the Note shall be calculated on
the basis of a 360-day year by multiplying the outstanding principal amount by
the applicable per annum rate, multiplying the product thereof by the actual
number of days elapsed, and dividing the product so obtained by 360.

3.11 Indemnification. If Borrower makes any payment of principal with respect to
the Loan on any other date than the last day of an Interest Period applicable
thereto, or if Borrower fails to borrow any Advance after notice has been given
to Bank in accordance with this Agreement, or if Borrower fails to make any
payment of principal or interest in respect of the Loan when due, Borrower shall
reimburse Bank on demand for any resulting loss or expense actually incurred by
Bank, including without limitation any loss incurred in obtaining, liquidating
or employing deposits from a Third Party, whether or not Bank shall have funded
or committed to fund such Advance. A statement as to the amount of such actual
loss or expense (such as LIBOR breakage costs), prepared in good faith and in
reasonable detail by Bank will be submitted by Bank to Borrower, and shall be
conclusive and binding for all purposes absent manifest error in computation.
Calculation of all amounts payable to Bank under this Section shall be made as
though Bank shall have actually funded or committed to fund the applicable
Advance through the purchase of an underlying deposit in an amount equal to the
amount of such Advance in the relevant market and having a maturity comparable
to the related Interest Period and through the transfer of such deposit to a
domestic office of such Bank in the United States; provided, however, that Bank
may fund the Loan in any manner it sees fit and the foregoing assumption shall
be utilized only for the purpose of calculation of amounts payable under this
Section.

3.12 No Requirement to Actually Obtain Funds. Notwithstanding the fact that the
Interest Rate pursuant to the Loan may be calculated based upon Bank’s cost of
funds, Borrower agrees that Bank shall not be required actually to obtain funds
from such source at any time.

 

29



--------------------------------------------------------------------------------

3.13 Usury Limitation. If, at any time, the Interest Rate payable on the Loan
shall be deemed by any competent court of law or any Governmental Authority to
exceed the maximum rate of interest permitted by any applicable Laws, then, for
such time as the Interest Rate would be deemed excessive, its application shall
be suspended and there shall be charged instead the maximum rate of interest
permissible under such Laws, and any excess interest actually collected by Bank
shall be credited as a partial prepayment of principal.

ARTICLE IV

 

4. CONDITIONS PRECEDENT.

The obligation of Bank to make the Loan and any Advance hereunder is subject to
the following conditions precedent:

4.1 Documents Required for the Closing. Prior to or concurrently with the
Closing, the following instruments, documents, and things duly executed by all
proper Persons, and all in form and substance acceptable to Bank, shall have
been delivered to Bank:

(A) This Agreement;

(B) The Note;

(C) The Mortgage (with respect to the Initial Projects), together with the
following:

(1) Evidence that the Mortgage has been (or will be) duly recorded in all filing
or recording offices that Bank may deem necessary or desirable, and that all
filing and recording taxes and fees have been paid,

(2) The fully-paid Title Insurance Policy, in an amount not less than the Loan
Amount, insuring the Mortgage to be a valid first Lien on the Mortgaged Property
described therein, free and clear of all Liens (including, but not limited to,
mechanics’ and materialmen’s Liens), excepting only Permitted Liens and other
Liens approved by Bank in its discretion, and providing for such other
affirmative insurance (to the extent available) and such coinsurance and direct
access reinsurance as Bank may deem reasonably necessary or desirable,

(3) Such consents and agreements of lessors, lessees, and other Third Parties,
and such estoppel letters and other confirmations, as Bank may deem necessary or
desirable in its reasonable discretion;

 

30



--------------------------------------------------------------------------------

(4) Evidence that all other action that Bank may deem necessary or desirable in
its reasonable discretion in order to create and perfect a valid first Lien on
such Mortgaged Property has been taken;

(D) The Assignment of Rents and Leases with respect to the Initial Projects,
together with evidence that the Assignment of Rents and Leases has been (or will
be) duly recorded in all filing or recording offices that Bank may deem
necessary or desirable, and that all filing and recording taxes and fees have
been paid;

(E) The Assignments of Management Agreement with respect to the Initial
Projects, together with a copy of the management agreements the subject thereof
(which management agreements and property managers thereunder are subject to the
review and approval of Bank);

(F) The Financial Reporting Agreement of CHS;

(G) Closing Certificates of Borrowers;

(H) Financing Statements with respect to the Initial Projects, naming Borrowers
(other than Solomons Island Borrower) as debtors and Bank as secured party,
together with evidence that each such Financing Statements have been duly
recorded in all filing or recording offices that Bank may deem necessary or
desirable, and that all filing and recording taxes and fees have been paid;

(I) With respect to each Borrower, a certificate of an officer or other
representative acceptable to Bank dated as of the date of this Agreement,
certifying as to the incumbency and signatures of the representatives of such
Borrower signing each Loan Document to which such Borrower is a party, together
with the following documents attached thereto:

(1) A copy of the resolutions of such Borrower’s Governing Body authorizing the
execution, delivery and performance of each Loan Document to which such Borrower
is a party;

(2) A copy, certified as of the most recent date practicable by the secretary of
state (or similar Governmental Authority) of the state, province, or other
Jurisdiction where such Borrower is organized, of such Borrower’s Organizational
Documents filed with such secretary of state (or similar Governmental
Authority); and

(3) A copy of such Borrower’s other Organizational Documents;

(J) A certificate, as of the most recent date practicable, of the secretary of
state (or similar appropriate Governmental Authority) and department of revenue
or taxation (or similar appropriate Governmental Authority) of the Jurisdiction
in which each Borrower is organized as to the existence and good standing of
such Borrower within such Jurisdiction, and a certificate, as of the most recent
date practicable, of the

 

31



--------------------------------------------------------------------------------

secretary of state (or similar appropriate Governmental Authority) of each state
where any of the Collateral is located as to the qualification and good standing
of each Borrower as a foreign entity doing business in each such state;

(K) Written opinions of counsel to Borrowers, addressed to Bank and dated as of
the date of Closing;

(L) The Financial Statements of Borrowers;

(M) UCC-11 reports showing no Liens superior to Bank’s Lien on the Mortgaged
Property and the other Collateral;

(N) Evidence satisfactory to Bank that Borrowers have obtained all insurance
policies as required under the Loan Documents, together with evidence
satisfactory to Bank that all premiums therefor have been paid and that all such
policies are in full force and effect;

(O) An ALTA form survey of each Initial Project, prepared by an approved
surveyor, and either (i) evidence satisfactory to Bank that no part of such
Projects is located in a flood hazard area, or (ii) flood insurance policies
satisfactory to Bank;

(P) An appraisal of each Initial Project, made at Borrowers’ expense, which must
be by an M.A.I. appraiser engaged and approved by Bank, and must be in form and
substance satisfactory to Bank, and reflecting a loan to value ratio (in the
aggregate) of not more than 65% (provided Bank and Borrower acknowledge and
agree that neither the Solomons Island Project nor the Solomons Island Advance
shall be included in such computation until such time as the Solomons Island
Advance is due to be made and the appraisal with respect thereto shall have been
received and approved by Bank (which shall be a condition of the Solomons Island
Advance);

(Q) Copies of the purchase closing statement for each Project, reflecting a loan
to cost ratio (in the aggregate) of not more than 65%;

(R) An environmental/hazardous substances survey and report with respect to each
Initial Project, and, if applicable, reports and certifications in such form and
from such Person(s) as Bank may require setting forth with such particularity as
may be required by Bank: (i) the plans for removal of any and all Hazardous
Substances, Petroleum Products and Solid Wastes, if any, located on the
Mortgaged Property comprising the Initial Projects, including an appropriate
verification that such removal will be accomplished in accordance with
applicable Law; (ii) the qualifications of those Persons engaged to so remove
the Hazardous Substances, Petroleum Products and Solid Wastes; and (iii) upon
completion of the removal of the Hazardous Substances, Petroleum Products and
Solid Wastes, certification that the Hazardous Substances, Petroleum Products
and Solid Wastes have in fact been removed;

(S) Copies of the Ground Leases (other than the Solomons Island Building Ground
Sublease and the Solomons Island Parking Ground Sublease), together with the
Ground Lessor’s Consents (other than the Solomons Island Building Ground
Lessor’s Consent and the Solomons Island Parking Ground Lessor’s Consent);

 

32



--------------------------------------------------------------------------------

(T) Copies of all Assigned Leases of the Initial Projects in effect at the time
of Closing, together with the applicable CHS Lease Guaranties with respect
thereto and any other applicable lease guaranties;

(U) Copies of the Calvert Assignment Documents, the Dunkirk Assignment Documents
and the Medical Arts Center Assignment Documents;

(V) The form of lease to be utilized in connection with the leasing of the
Initial Projects;

(W) Except as may be waived by Bank in its discretion, estoppel certificates and
subordination, attornment and non-disturbance agreements with respect to all
Assigned Leases of the Initial Projects in effect at the time of Closing; and

(X) All other items required to be provided to Bank and not otherwise set forth
above.

4.2 Documents Required for the Making of the Solomons Island Advance. Prior to
or concurrently with the making of the Solomons Island Advance, except as waived
by Bank, the following instruments, documents, and things duly executed by all
proper Persons, and all in form and substance acceptable to Bank, shall have
been delivered to Bank:

(A) If required by Bank, an amendment to this Agreement;

(B) An amendment to the Mortgage (the “Mortgage Amendment”) in order to (i) add
Solomons Island Borrower as a mortgagor thereunder and (ii) add the Solomons
Island Project as part of the Mortgaged Property (the “Solomons Island Mortgaged
Property”), together with evidence that the Mortgage Amendment has been (or will
be) duly recorded in all filing or recording offices that Bank may deem
necessary or desirable, and that all filing and recording taxes and fees have
been paid, together with an endorsement to the Title Insurance Policy with
respect thereto;

(C) An amendment to the Assignment of Rents and Leases (the “Assignment of Rents
and Leases Amendment”) in order to (i) add Solomons Island Borrower as an
assignor thereunder and (ii) add the Solomons Island Mortgaged Property as part
of the Mortgaged Property thereunder, together with evidence that the Assignment
of Rents and Leases Amendment has been (or will be) duly recorded in all filing
or recording offices that Bank may deem necessary or desirable, and that all
filing and recording taxes and fees have been paid;

(D) The Assignment of Management Agreement with respect to the Solomons Island
Project, together with a copy of the management agreement the subject thereof
(which management agreement and property manager thereunder are subject to the
review and approval of Bank);

 

33



--------------------------------------------------------------------------------

(E) Amendments to the Financing Statements in order to add the Solomons Island
Mortgaged Property as part of the Mortgaged Property thereunder, and to add
Solomons Island Borrower as a debtor thereunder, together with evidence that
such amendments have been duly recorded in all filing or recording offices that
Bank may deem necessary or desirable in order to create and perfect a valid
first Lien on the Solomons Island Mortgaged Property in favor of Bank, and that
all filing and recording taxes and fees have been paid;

(F) With respect to each Borrower, a certificate of an officer or other
representative acceptable to Bank dated as of the date of the Mortgage
Amendment, certifying as to the incumbency and signatures of the representatives
of such Borrower signing the Mortgage Amendment, the Assignment of Rents and
Leases Amendment, and each other document to be delivered by such Borrower
pursuant thereto, together with a copy of the resolutions of such Borrower’s
Governing Body authorizing the execution, delivery and performance of the
Mortgage Amendment, the Assignment of Rents and Leases Amendment, and each other
document to be delivered by such Borrower pursuant thereto;

(G) Written opinions of counsel to Borrowers, addressed to Bank and dated as of
the date of the Mortgage Amendment;

(H) UCC-11 reports showing no Liens superior to Bank’s Lien on the Solomons
Island Mortgaged Property;

(I) Evidence satisfactory to Bank that Borrowers have obtained all insurance
policies as required under the Loan Documents, together with evidence
satisfactory to Bank that all premiums therefor have been paid and that all such
policies are in full force and effect;

(J) An ALTA form survey of the Solomons Island Project, prepared by an approved
surveyor, and either (i) evidence satisfactory to Bank that no part of the
Solomons Island Project is located in a flood hazard area, or (ii) a flood
insurance policy satisfactory to Bank;

(K) An appraisal of the Solomons Island Project, made at Borrowers’ expense,
which must be by an M.A.I. appraiser engaged and approved by Bank, and must be
in form and substance satisfactory to Bank, and reflecting a loan to value ratio
(in the aggregate) of not more than 65% (including the Solomons Island Project
and the Solomons Island Advance);

(L) A copy of the purchase closing statement for the Solomons Island Project,
reflecting a loan to cost ratio (in the aggregate after including the Solomons
Island Project and the Solomons Island Advance ) of not more than 65%;

(M) An environmental/hazardous substances survey and report with respect to the
Solomons Island Project, and, if applicable, reports and certifications in such
form and from such Person(s) as Bank may require setting forth with such
particularity as may be required by Bank: (i) the plans for removal of any and
all

 

34



--------------------------------------------------------------------------------

Hazardous Substances, Petroleum Products and Solid Wastes, if any, located on
the Solomons Island Mortgaged Property, including an appropriate verification
that such removal will be accomplished in accordance with applicable Law;
(ii) the qualifications of those Persons engaged to so remove the Hazardous
Substances, Petroleum Products and Solid Wastes; and (iii) upon completion of
the removal of the Hazardous Substances, Petroleum Products and Solid Wastes,
certification that the Hazardous Substances, Petroleum Products and Solid Wastes
have in fact been removed;

(N) Copies of the Solomons Island Building Ground Sublease and the Solomons
Island Parking Ground Sublease (including the Solomons Island Building Ground
Sublease Amendment and the Solomons Island Parking Ground Sublease Amendment),
together with the Solomons Island Building Ground Lessor’s Consent and the
Solomons Island Parking Ground Lessor’s Consent;

(O) Copies of all Assigned Leases of the Solomons Island Project in effect at
the time of the making of the Solomons Island Advance, together with the
applicable CHS Lease Guaranties with respect thereto and any other applicable
lease guaranties;

(P) Copies of the Solomons Island Assignment Documents;

(Q) The form of lease to be utilized in connection with the leasing of the
Solomons Island Project;

(R) Except as may be waived by Bank in its discretion, estoppel certificates and
subordination, attornment and non-disturbance agreements with respect to all
Assigned Leases of the Solomons Island Project in effect at the time of the
making of the Solomons Island Advance;

(S) Evidence satisfactory to Bank that, after making the Solomons Island Advance
and adding the Solomons Island Mortgaged Property, the Debt Service Coverage
Requirement shall be met and maintained; and

(T) All other items required to be provided to Bank and not otherwise set forth
above.

4.3 Certain Events. At the time of Closing and each Advance:

(A) No Default shall have occurred and be continuing;

(B) No Material Adverse Change shall have occurred;

(C) All of the Loan Documents shall have remained in full force and effect;

(D) Borrowers shall have paid all fees, expenses, costs, and other amounts then
owing to Bank, including the Loan Fee; and

 

35



--------------------------------------------------------------------------------

(E) All legal matters incidental thereto shall be reasonably satisfactory to
Gibbons Graham LLC, counsel to Bank.

4.4 Election to Make Advances Prior to Satisfaction of Conditions Precedent. In
the event Bank, at its option, elects to make one or more Advances prior to
receipt and approval of all items required by this Article, such election shall
not constitute any commitment or agreement of Bank to make any subsequent
Advance until all items required by this Article have been delivered.

ARTICLE V

 

5. COLLATERAL SECURITY

5.1 Grant of Lien.

(A) As security for the prompt satisfaction of all Obligations, each Borrower
hereby assigns, transfers, and sets over to Bank all of such Borrower’s Interest
in and to, and grants Bank a Lien on, upon and in such Borrower’s Interest in
and to the Collateral.

(B) No submission by Borrower to Bank of a schedule or other particular
identification of Collateral shall be necessary to vest in Bank security title
to and a security interest in each and every item of Collateral now existing or
hereafter created and acquired, but rather such title and security interest
shall vest in Bank immediately upon the creation or acquisition or any item of
Collateral hereafter created or acquired, without the necessity for any other or
further action by Borrower or by Bank.

5.2 Maintenance of Lien.

(A) Borrower authorizes Bank to file one or more Financing Statements to perfect
Bank’s Lien pursuant to the Uniform Commercial Code, such Financing Statements
to be in form and substance as required by Bank.

(B) Borrower hereby appoints Bank as its attorney-in-fact (without requiring
Bank to act as such) to file any Financing Statement in the name of Borrower,
and to perform all other acts that Bank deems appropriate to perfect and
continue Bank’s Lien and to protect and preserve the Collateral.

(C) In connection with Bank’s Lien, Borrower will:

(1) Execute and deliver, and cause to be executed and delivered, such documents
and instruments, including amendments to the Security Documents in form
reasonably satisfactory to Bank as Bank, from time to time, may specify, and
pay, or reimburse Bank upon demand for paying, all costs and taxes of filing or
recording the same in such Jurisdictions as Bank may designate; and

 

36



--------------------------------------------------------------------------------

(2) Take such other steps as Bank, from time to time, may reasonably direct to
protect, perfect, and maintain Bank’s Lien.

ARTICLE VI

 

6. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to Bank (provided that it is understood
that each Borrower is making its representations only on its own behalf, and
only to the extent of its knowledge with respect to any other Borrower), knowing
that Bank will rely on such representations and warranties as an inducement to
make the Loan, that:

6.1 Existence. Each Borrower is a duly organized and existing entity in good
standing under the Laws of the Jurisdiction of its organization, is duly
qualified and in good standing as a foreign entity in the Jurisdiction where the
Project owned by such Borrower is located, and has full power and authority to
consummate the transactions contemplated by this Agreement.

6.2 Authority. The execution, delivery and performance of all of the Loan
Documents have been duly authorized by all requisite action by Borrower. All of
the Loan Documents have been duly executed and delivered and constitute valid
and binding obligations of Borrower, enforceable in accordance with their
respective terms, and Bank will be entitled to the benefits of all of the Loan
Documents.

6.3 Consents or Approvals. No consent of any Third Party and no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Third Party is required (other than those that are required
and have been obtained) either (i) for the due execution, delivery, recordation,
filing or performance by any Borrower Party of this Agreement or any other Loan
Document or for the consummation of the transaction contemplated hereby;
(ii) for the mortgage, pledge, assignment, or grant by Borrower of Bank’s Lien;
(iii) for the perfection or maintenance of Bank’s Lien, except for the recording
of the Mortgage, the Assignment of Rents and Leases, and the Financing
Statements; (iv) for the exercise by Bank of its rights or remedies provided for
in this Agreement or in any of the other Loan Documents, except as may be
required by applicable Laws in connection with the foreclosure and disposition
of the Collateral; or (v) for the operation of Borrower’s business (other than
those permits that have been or will be obtained in Borrower’s Ordinary Course
of Business). All applicable waiting periods, if any, in connection with the
transactions contemplated hereby have expired without any action having been
taken by any Person restraining, preventing or imposing materially adverse
conditions upon the rights of Borrower to enter into and perform its obligations
under this Agreement.

6.4 Violations or Actions Pending. There are no actions, suits, or proceedings
pending or, to the best of Borrower’s knowledge, threatened, which might have a
Material Adverse Effect or which might impair the value of the Collateral.
Borrower is not in violation of any agreement the violation of which will or
might reasonably be expected to have a Material Adverse Effect, and Borrower is
not in violation of any order, judgment,

 

37



--------------------------------------------------------------------------------

or decree of any court, or any statute or governmental regulation to which
Borrower is subject. The execution and performance of this Agreement and the
other Loan Documents by Borrower will not result in any breach of any mortgage,
lease, credit or loan agreement or any other instrument which may bind or affect
Borrower.

6.5 Existing Indebtedness. No Borrower has any existing Indebtedness (except
Indebtedness incurred pursuant to the Loan Documents).

6.6 Tax Returns. Except as may otherwise be permitted herein, all federal,
state, local and other tax returns and reports of Borrower required by Laws have
been completed in full and have been duly filed, and all taxes, assessments and
withholdings shown on such returns or billed to Borrower have been paid, and
Borrower maintains adequate provisions and accruals in respect of all such
federal, state, local and other taxes, assessments and withholdings. There are
no unpaid assessments pending against Borrower for any taxes or withholdings,
and Borrower knows of no basis therefor.

6.7 Financial Statements. All financial statements of Borrower heretofore given
and hereafter to be given to Bank are and will be true and complete in all
material respects as of their respective dates and prepared in accordance with
Generally Accepted Accounting Principles, and fairly represent and will fairly
represent the financial conditions of Borrower, and no Material Adverse Change
has or will have occurred in the financial conditions reflected therein after
the respective date thereof upon delivery to Bank, except as may be disclosed in
writing to Bank.

6.8 Title. Borrower has good and marketable title to all its assets, including,
without limitation, the Collateral, subject to no Liens, except for Permitted
Liens.

6.9 Solvency. Borrower is Solvent.

6.10 Priority of Liens. Bank’s Lien constitutes a first Lien against the
Collateral, prior to all other Liens, including those which may hereafter
accrue, except for the Permitted Liens.

6.11 Accuracy of Documents. All documents and other things furnished to Bank by
or on behalf of any Borrower Party as part of or in support of the application
for the Loan or pursuant to this Agreement are true, correct, complete and
accurately represent in all material respects the matters to which they pertain.

6.12 Environmental and Healthcare Laws. To the best of Borrower’s knowledge,
except as disclosed in the Phase I Environmental Site Assessments approved by
Bank with respect to the Projects, neither the Mortgaged Property nor Borrower
is in violation of or subject to any existing, pending or threatened
investigation or inquiry by any Governmental Authority or any remedial
obligations under any applicable Environmental Laws or Healthcare Laws, and
there are no facts, conditions or circumstances known to it which could result
in any such investigation or inquiry if such facts, conditions and
circumstances, if any, were fully disclosed to the applicable Governmental
Authority, and Borrower will promptly notify Bank if Borrower becomes aware of
any such facts, conditions or circumstances or any such investigation or
inquiry.

 

38



--------------------------------------------------------------------------------

Borrower has not obtained and is not required to obtain any Governmental
Approvals to construct, occupy, operate or use any buildings, improvements,
fixtures or equipment in connection with the Mortgaged Property or Improvements
constructed or to be constructed by reason of any Environmental Laws or
Healthcare Laws. No Petroleum Products, Hazardous Substances or Solid Wastes
have been disposed of or released on the Mortgaged Property in violation of any
applicable Environmental Laws, and Borrower covenants and agrees that it will
not cause there to be any violation of any Environmental Laws or Healthcare Laws
in connection with its ownership and use of the Mortgaged Property, including
any violation arising from the disposal or release of Petroleum Products,
Hazardous Substances or Solid Wastes on the Mortgaged Property. Notwithstanding
anything to the contrary herein, Borrower shall indemnify and hold Bank harmless
from and against any fines, charges, expenses, fees, Attorneys’ Fees and costs
incurred by Bank in the event Borrower or the Mortgaged Property (whether or not
due to any fault of Borrower) is hereafter determined to be in violation of any
Environmental Laws or Healthcare Laws (excluding, however, any violation arising
from circumstances occurring after the Environmental Indemnification Release
Date, or any violation arising from the gross negligence or willful misconduct
of Bank), and this indemnity shall survive any foreclosure or deed in lieu of
foreclosure and repayment of the Loan.

6.13 Restrictions and Covenants Affecting the Mortgaged Property. Neither
Borrower nor the Mortgaged Property is in violation of any easements, covenants
or restrictions affecting the Mortgaged Property.

6.14 Condemnation. There are no proceedings pending, or, to the best of
Borrower’s knowledge, threatened, to exercise any power of condemnation or
eminent domain, with respect to the Mortgaged Property, or any interest therein,
or to enjoin or similarly prevent the use of any Project.

6.15 Compliance with Laws. All necessary action has been taken to permit full
use of each Project for its intended purpose under applicable Laws, and each
Project complies with all applicable Laws.

6.16 Assigned Documents.

(A) Borrower is (or, with respect to any Assigned Documents hereafter made, will
be) the sole owner and holder of Borrower’s Interest in each Assigned Document,
and Borrower has not transferred or otherwise assigned any interest of Borrower
as a party to any Assigned Document.

(B) Each of the Assigned Documents is (or, with respect to any Assigned
Documents hereafter made, will be) valid and enforceable in accordance with its
respective terms, and in full force and effect, and has not been (or, with
respect to any Assigned Documents hereafter made, will not be) altered, modified
or amended in any manner whatsoever except as permitted by this Agreement.

 

39



--------------------------------------------------------------------------------

(C) None of the Rents have been or will be assigned, pledged or in any manner
transferred or hypothecated, except pursuant to the Loan Documents.

(D) None of the Rents, for any period subsequent to the date of this Agreement,
have been or will be collected in advance of the time when such Rents become due
under the terms of the Assigned Leases.

6.17 Anti-Terrorism Laws.

(A) General. No Borrower Party is in violation of any Anti-Terrorism Law, and no
Borrower Party engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

(B) Executive Order No. 13224.

(1) No Borrower Party is any of the following (each a “Blocked Person”):

(a) A Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(b) A Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(c) A Person with which any bank or other financial institution is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(d) A Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(e) A Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

(f) A Person who is affiliated with a Person listed above.

(2) No Borrower Party (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

40



--------------------------------------------------------------------------------

6.18 Continuing Effectiveness. All representations and warranties contained
herein shall be deemed continuing and in effect at all times while Borrower
remains indebted to Bank pursuant to the Loan and shall be deemed to be
incorporated by reference in each requisition for Advance by Borrower unless
Borrower specifically notifies Bank of any change therein.

ARTICLE VII

 

7. BORROWER’S COVENANTS

Borrower does hereby covenant and agree with Bank that, so long as any of the
Obligations remain unsatisfied or any commitments hereunder remain outstanding,
Borrower at all times will comply or cause to be complied with the following
covenants:

7.1 Affirmative Covenants.

(A) Borrower will duly and promptly pay and perform all of Borrower’s
Obligations to Bank Parties according to the terms of this Agreement, the other
Loan Documents and the Bank Swap Documents, and will cause each other Borrower
Party to perform such other Borrower Party’s Obligations to Bank Parties
according to the terms of this Agreement, the other Loan Documents and the Bank
Swap Documents.

(B) Borrower will use the proceeds of the Loan only for the purposes permitted
herein, or as Bank may have otherwise approved from time to time; and Borrower
will furnish Bank such evidence as it may reasonably require with respect to
such uses.

(C) Borrower will furnish or cause to be furnished to Bank during the term of
the Loan:

(1) With respect to each Borrower and the Borrowers on a consolidated basis
(i) no later than forty-five (45) days after each Quarter-End, an income
statement, detailed operating statement and balance sheet (which information may
be compiled by Borrower’s in-house certified public accountants) for the
preceding Quarter, all in reasonable detail, including all supporting schedules
and comments; and (ii) no later than ninety (90) days after the end of each
Fiscal Year, an income statement, detailed operating statement and balance sheet
(which information may be compiled by Borrower’s in-house certified public
accountants) for the preceding Fiscal Year, all in reasonable detail, including
all supporting schedules and comments;

(2) With respect to CHS, no later than ninety (90) days after the end of each
Fiscal Year, an audited income statement, detailed operating statement and
balance sheet for the preceding Fiscal Year, all in reasonable detail, including
all supporting schedules and comments (and Bank agrees that such financial
reporting requirement may be satisfied by Bank being provided access to publicly
filed information substantially satisfying such financial reporting
requirements);

 

41



--------------------------------------------------------------------------------

(3) If requested by Bank, with respect to any tenant occupying more than ten
percent (10%) of the space in any Project, no later than one hundred fifty
(150) days after the end of each fiscal year of such tenant, an income
statement, detailed operating statement and balance sheet (which information may
be prepared by such tenant’s in-house accountants) for the preceding fiscal
year, all in reasonable detail, including all supporting schedules and comments
(and upon the failure of any such tenant to timely deliver any such financial
statement or similar financial information, then upon request of Bank, Borrower
shall use commercially reasonable efforts (including, if requested by Bank, the
institution and pursuit of appropriate legal proceedings at Borrower’s expense)
to cause such financial statements or similar financial information so required
be delivered); and

(4) No later than forty-five (45) days after each Quarter-End, each Borrower
shall provide, or cause to be provided, to Bank rent rolls and operating
statements of such Borrower’s Project for the preceding Quarter in form
satisfactory to Bank in its reasonable discretion.

(D) Each Borrower will (i) engage in no business or activity other than the
ownership, management and operation of the Project owned by such Borrower;
(ii) enter into no contract or agreement with any Person except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than such
Person (except for such contracts or agreements which have been reviewed and
approved by Bank); (iii) make no loan or advance to any Person (except as
permitted by the Loan Documents); (iv) hold itself out to the public as a legal
entity separate and distinct from any other Person; (v) conduct business in its
own name; (vi) not make any distributions that would cause it to fail to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations; and (vii) maintain its assets in such a manner that it shall not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person.

(E) Borrower will duly and promptly perform all of Borrower’s material
obligations under the Ground Leases to which it is a party and the Assigned
Leases according to the terms thereof.

(F) Bank agrees that Bank shall not require preapproval of Qualified Leases of
less than 10% of the space in any Project. With respect to any other leases of
any Project entered into after the date of this Agreement, Borrower will furnish
or cause to be furnished to Bank financial information relating to the
prospective tenant and any guarantors of such lease, and a draft of such lease
and any guaranties thereof (it being understood that Bank reserves the right to
approve the creditworthiness of any such tenant and to require guaranties of any
such lease), for Bank’s approval prior to the execution of any such lease. Upon
Bank’s approval of any such tenants, guarantors, leases and guaranties (if any),
and after execution and delivery of any lease, Borrower

 

42



--------------------------------------------------------------------------------

will furnish or cause to be furnished to Bank a copy of the fully-executed lease
and any applicable lease guaranties, together with an estoppel certificate and a
subordination, non-disturbance and attornment agreement signed by each tenant
thereunder, all such documentation to be in form and substance satisfactory to
Bank. In addition, if required by Bank with respect to any tenant occupying more
than 10% of the applicable Project, Borrower will furnish or cause to be
furnished to Bank one or more Financial Reporting Agreements and agreements
providing for the Bank to have notice of and an opportunity to cure any defaults
thereunder, all such documentation to be in form and substance satisfactory to
Bank.

(G) Borrower will pay when due all commitment and loan fees of Bank, all fees of
any “tax-service” firm reporting on the payment of ad valorem taxes, all
expenses involved in perfecting Bank’s Lien or the priority of Bank’s Lien, and
all other expenses of Bank related to the Loan, or the protection and
preservation of the Collateral, or the enforcement of any provision of this
Agreement, or the preparation of this Agreement, any of the other Loan
Documents, or amendments to any of them, including, without limitation,
recording fees and taxes, tax, title and lien search charges, title insurance
charges, architects’, engineers’ and Attorneys’ Fees (including Attorneys’ Fees
at trial and on any appeal by either Borrower or Bank), real property taxes and
insurance premiums.

(H) Borrower will furnish promptly to Bank such information as Bank may require
concerning costs, marketing and such other factors as Bank may reasonably
require; will notify Bank promptly of any litigation instituted or threatened
against any Borrower Party which, if adversely determined, would give rise to a
Material Adverse Change, any deficiencies asserted or Liens filed by the
Internal Revenue Service against any Borrower Party, the Collateral, any audits
of any Federal or State tax return of any Borrower Party, and the results of any
such audit; will notify Bank promptly after becoming aware of any condemnation
or similar proceedings with respect to any of the Collateral, any proceeding
seeking to enjoin the intended use of any Project, and of all changes in
governmental requirements pertaining to any Project, utility availability,
anticipated costs of completion, and any other matters which could reasonably be
expected to adversely affect Borrower’s ability to perform its obligations under
this Agreement.

(I) Borrower will permit Bank and its agents to have access to the Collateral at
reasonable times.

(J) Borrower will furnish to Bank, if Bank so requests, the contracts, bills of
sale, receipted vouchers, and agreements, or any of them, to the extent in
Borrower’s possession or control, under which Borrower claims title to the
materials, articles, fixtures and other personal property used or to be used in
the construction or operation of any Project.

(K) If requested by Bank, Borrower will cause, or permit Bank to cause, any
Project to be reappraised at Borrower’s expense at any time (but not more than
once during any twelve-month period except (i) after an Event of Default, or
(ii) if required on account of the requirements of any Governmental Authority or
regulatory authority).

 

43



--------------------------------------------------------------------------------

(L) Borrower will certify to Bank, upon request by Bank, that:

(1) Borrower has materially complied with and is in compliance with all terms,
covenants and conditions of this Agreement that are binding upon it;

(2) To Borrower’s knowledge, there exists no Default; or, if such is not the
case, that one or more specified Defaults have occurred; and

(3) The representations and warranties contained in this Agreement are true in
all material respects with the same effect as though made on the date of such
certificate.

(M) Borrower will, when requested so to do, make available for inspection and
audit by duly authorized representatives of Bank any of its Records, and will
furnish Bank any information regarding its business affairs and financial
condition within a reasonable time after written request therefor. Borrower
shall reimburse Bank for all costs associated with such audit if the audit
reveals a material discrepancy in any financial report, statement or other
document provided to Bank pursuant to this Agreement.

(N) Borrower will keep accurate and complete Records, consistent with sound
business practices.

(O) Within ten (10) Business Days of Bank’s request therefor, Borrower will
furnish or cause to be furnished to Bank copies of income tax returns filed by
any Borrower Party.

(P) Borrower will notify Bank thirty (30) days in advance of any change in the
location of any of its places of business or of the establishment of any new
place of business, or the discontinuance of any existing place of business.

(Q) Borrower will notify Bank promptly if it becomes aware of the occurrence of
any Default, or if it becomes aware of any Material Adverse Change or the
occurrence of any event that might have or give rise to a Material Adverse
Effect.

(R) Borrower will pay or cause to be paid when due, and before the accrual of
penalties thereon, all taxes, including all real and personal property taxes and
assessments levied or assessed against Borrower or the Mortgaged Property, and
will provide Bank with receipted bills therefor if requested by Bank.

(S) Borrower will cause the Mortgaged Property to be maintained in good and safe
condition and repair, and shall, subject to the provisions of Section 7.3 below,
promptly repair, replace or rebuild any part of the Mortgaged Property which may
be destroyed by any casualty, or become damaged, worn or dilapidated or which
may be affected by any condemnation or similar proceeding.

 

44



--------------------------------------------------------------------------------

(T) Borrower will keep the Collateral free from all Liens except the Permitted
Liens; will pay promptly all Persons supplying work or materials to any Project;
will immediately discharge, or make other arrangements acceptable to Bank with
respect to, any mechanic’s or other Lien filed against the Collateral or
Borrower; and will duly perform and observe all agreements, covenants and
restrictions with respect to the Permitted Liens (except those that Borrower is
contesting as permitted by this Agreement) and with respect to any other
easement, covenant or restriction now or hereafter affecting the Collateral.

(U) Borrower shall maintain the Debt Service Coverage Requirement.

(V) During the term of this Agreement, Borrowers shall maintain with Bank all of
their operating accounts and other deposit accounts with respect to the
Projects.

7.2 Negative Covenants.

(A) No Borrower will change its name, enter into any merger, consolidation,
liquidation, reorganization or recapitalization, or dissolve, nor amend nor
modify any of its Organizational Documents in any material respect without the
consent of Bank.

(B) No Borrower will sell, transfer, lease or otherwise dispose of, or enter
into any agreement to sell, lease, transfer, assign or otherwise dispose of the
Collateral, except for Permitted Leases and Other Transfers of Collateral.

(C) No Borrower will declare or pay any dividends, or make any other payment or
distribution to any of its Equity Owners, if such payment or distribution would
otherwise give rise to a Default.

(D) No Borrower will become liable, directly or indirectly, as guarantor or
otherwise for any obligation of any Third Party in an amount exceeding
$10,000.00 in the aggregate.

(E) No Borrower will incur, create, assume, or permit to exist any Indebtedness
except:

(1) The Loan;

(2) The Existing Indebtedness;

(3) Indebtedness otherwise expressly permitted under the terms of this Agreement
or any other Loan Document, if any; and

 

45



--------------------------------------------------------------------------------

(4) Indebtedness incurred in Borrower’s Ordinary Course of Business, so long as
such Indebtedness is either Unsecured Indebtedness or Indebtedness secured by a
Permitted Lien.

(F) No Borrower will permit any material changes to any Ground Lease to which it
is a party, any tenant lease or any CHS Lease Guaranty unless there is first
obtained the prior written approval of Bank.

(G) No Borrower will permit any material changes to the form of tenant lease to
be used in connection with the leasing of the Project owned by such Borrower,
unless there is first obtained the prior written approval of Bank.

(H) No Borrower will, without Bank’s prior written consent, issue, redeem,
purchase or retire any of its Equity Interests or grant or issue any warrant,
right or option pertaining thereto or any other security convertible into any of
the foregoing, nor otherwise permit any voluntary transfer, sale, redemption,
retirement, or other change in the ownership of any Equity Interests of Borrower
by the owners of such Equity Interests if the same would result in a Change in
Control.

(I) No Borrower will furnish Bank any certificate or other document that will
contain any untrue statement of material fact or that will omit to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

(J) No Borrower will, directly or indirectly, apply any part of the proceeds of
the Loan to the purchasing or carrying of any “margin stock” within the meaning
of Regulation T, Regulation U, or Regulation X, or any regulations,
interpretations or rulings thereunder.

(K) No Borrower will treat, store, handle, discharge, or dispose of any
Hazardous Materials, Petroleum Products, or Solid Wastes except in compliance
with all Environmental Laws.

(L) No Borrower will mortgage, assign, pledge or grant any mortgage, security
interest, or other right in any Collateral to any Person other than Bank and
under Permitted Liens, nor permit any Lien to attach to any Collateral or any
levy to be made thereon or any financing statement (other than those of Bank or
as may be filed with regard to the Permitted Liens) to be on file in any public
office with respect to any of the Collateral.

7.3 Insurance and Condemnation Covenants.

(A) Borrower will obtain and maintain, or cause to be obtained and maintained,
at all times while Borrower is indebted to Bank, at Borrower’s sole expense:
(a) the Title Insurance Policy; (b) insurance as more particularly described on
the attached Schedule 7.3; and (c) such other insurance on the Projects as may
from time to time be required by Bank (including, but not limited to, boiler and
machinery insurance, earthquake insurance, and terrorism insurance) against
insurable hazards or casualties

 

46



--------------------------------------------------------------------------------

which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and improvements. If any insurer which has issued
a policy of title, hazard, liability or other insurance required pursuant to
this Agreement or any other Loan Document becomes insolvent or the subject of
any Bankruptcy, receivership or similar proceeding or if the financial strength
rating falls below “A- VII”, Borrower shall, in each instance promptly upon the
request of Bank and at Borrower’s expense, obtain and deliver to Bank a like
policy (or, if and to the extent permitted by Bank, a certificate of insurance)
issued by another insurer, which insurer and policy meet the requirements of
this Agreement or such other Loan Documents, as the case may be. A satisfactory
certificate of insurance of each initial insurance policy shall be delivered to
Bank at the time of execution of this Agreement, with premiums fully paid. Upon
renewal or substitution of such insurance policies, certificates of insurance
evidencing such renewal or substitution shall be delivered to Bank as promptly
as possible, but in no event later than three (3) Business Days after the
expiration date of the policy it renews or replaces (and, upon request of Bank,
Borrower shall also deliver copies of such renewed or substituted insurance
policies). Borrower shall pay all premiums on policies required hereunder as
they become due and payable and promptly deliver to Bank evidence satisfactory
to Bank of the timely payment thereof. In the event Borrower fails to provide,
maintain, keep in force or deliver and furnish to Bank the insurance required by
this Section and after three (3) Business Days written notice from Bank to
comply, Bank may procure such insurance or single-interest insurance for such
risks covering Bank’s interest, and Borrower will pay all premiums thereon
promptly upon demand by Bank. Until such payment is made by Borrower, the amount
of all such premiums shall be added to and become part of the Obligations. If
any loss occurs at any time when Borrower has failed to perform Borrower’s
covenants and agreements in this Section, Bank shall nevertheless be entitled to
the benefit of all insurance covering the loss and held by or for Borrower, to
the same extent as if it had been made payable to Bank. Upon any foreclosure of
the Mortgage or transfer of title to any Project in extinguishment of the whole
or any part of the Loan or any other amounts owing by Borrower to Bank, all of
Borrower’s right, title and interest in and to all proceeds payable thereunder
shall thereupon vest in the purchaser at foreclosure or other such transferee,
to the extent permissible under such policies. After the occurrence of an Event
of Default or in case of any loss in excess of $500,000.00, Bank shall have the
right (but not the obligation) to make proof of loss for, settle and adjust any
claim under, and receive the proceeds of, all insurance for loss of or damage to
the Projects, and the expenses incurred by Bank in the adjustment and collection
of insurance proceeds shall be added to and become part of the Obligations and
shall be due and payable to Bank on demand. Bank shall not be, under any
circumstances (other than Bank’s gross negligence or willful misconduct), liable
or responsible for failure to collect or exercise diligence in the collection of
any of such proceeds or for the obtaining, maintaining or adequacy of any
insurance or for failure to see to the proper application of any amount paid
over to Borrower. Any such proceeds received by Bank shall be applied and
disbursed as provided in this Agreement. Borrower appoints Bank as Borrower’s
attorney in fact to cause the issuance of or an endorsement of any policy and to
otherwise bring Borrower into compliance with the provisions of this Section and
to make any claim for, receive payment for, and execute and endorse any
documents, checks or other instruments in payment for loss, theft, or damage
under any such insurance policy.

 

47



--------------------------------------------------------------------------------

(B) Subject to the provisions of the immediately succeeding paragraph, after
deducting from any casualty insurance proceeds all of its expenses incurred in
the collection and administration of such sums, including Attorneys’ Fees, Bank
shall apply the same at its option (i) to the payment of the Obligations,
whether or not due and in whatever order Bank elects (in which case a portion of
or the entire Obligations shall, at Bank’s option, immediately become due and
payable), (ii) to the repair and/or restoration of the Improvements, or
(iii) for any other purposes or objects for which Bank is entitled to advance
funds under any Loan Document, all without affecting Bank’s Lien, and any
balance of such monies then remaining shall be paid to Borrower or the Person
lawfully entitled thereto.

(C) Notwithstanding the foregoing, if no Event of Default has occurred (and if
there shall then be no event which with the passage of time and/or giving of
notice would constitute an Event of Default), then Borrower shall have the right
to settle, adjust or compromise any claim for Damage if the total amount of such
claim is less than $500,000.00, provided that Borrower promptly uses the full
amount of such insurance proceeds for Restoration of the Damage and provides
evidence thereof to Bank in a manner acceptable to Bank. If Borrower receives
any insurance proceeds for the Damage, then Borrower shall promptly deliver the
proceeds to Bank.

(D) Notwithstanding the provisions of the immediately preceding paragraph to the
contrary, and a claim is greater than $500,000.00, Bank agrees that the proceeds
of any casualty insurance or any part thereof (after deducting therefrom all of
its expenses incurred in the collection and administration of such sums,
including Attorneys’ Fees) payable on account of loss or damage to the
Improvements will be made available by Bank to be applied by Borrower to
restoration or repair of the Improvements provided the following conditions are
met:

(1) There exists no Default;

(2) Borrower presents sufficient evidence satisfactory to Bank that (A) the
Improvements are capable of being, and will be, restored in compliance with all
applicable Laws to an architectural whole and to substantially the same
condition and value as prior to the casualty, (B) restoration of the
Improvements to an architectural whole will be completed on or before the
Maturity Date, (C) there are sufficient funds from such insurance proceeds and
other available monies, to completely restore or repair the Improvements to an
architectural whole, as well as to maintain relevant debt service coverages and
other operating expenses, and (D) Bank will not incur any liability to any other
Person as a result of such use or release of insurance proceeds;

(3) The plans and specifications for restoration or repair are approved in
writing by Bank, in its sole discretion (and Bank agrees to respond promptly
with respect to any proposed plans and specifications);

 

48



--------------------------------------------------------------------------------

(4) All parties having existing or expected possessory interests in the
Improvements agree to continue, in a manner satisfactory to Bank, to fulfill the
contract terms then in effect following the restoration or repair (including,
without limitation, the payment of rent or other sums without abatement or
reduction except as approved by Bank, in its sole discretion), or Borrower shall
deliver security satisfactory to Bank, in its sole and absolute discretion, to
substitute for the loss of income caused by the failure of any such possessory
interest to agree to continue to fulfill the contract terms then in effect
following restoration or repair;

(5) All parties having operating, management or franchise interests in, and
arrangements concerning, the Improvements, if any, agree that they will continue
their interests and arrangements for the contract terms then in effect following
the restoration or repair;

(6) All parties having commitments to provide financing with respect to the
Improvements, to purchase Borrower’s interest in full or in part in the
Improvements, or to purchase the Loan, agree in a manner satisfactory to Bank
that their commitments will continue in full force and effect and, if necessary,
the expiration of such commitments will be extended by the time necessary to
complete the restoration or repair; and

(7) Borrower shall enter into such agreements and deliver such other documents
and other things as may be required by Bank in connection with the disbursement
of all such proceeds.

If the foregoing conditions are satisfied within ninety (90) days after the date
of loss, then the insurance proceeds shall be held by Bank and, after deducting
from said insurance proceeds all of its expenses incurred in the collection and
administration of such sums, including Attorneys’ Fees, Bank shall disburse the
net insurance proceeds to or on behalf of Borrower as repair or restoration
progresses and to the extent such proceeds are required to defray the expenses
of such restoration or repair; and to the extent any such proceeds are not
required to defray the expenses of such restoration or repair, Bank may, at its
option, apply any such unused proceeds as provided for in the immediately
preceding paragraph (B) of this Section. At all times during such restoration or
repair, Borrower shall deposit with Bank funds which, when added to insurance
proceeds on deposit with Bank, are sufficient to complete the restoration or
repair of the Improvements to an architectural whole, as determined by Bank, in
Bank’s discretion, in accordance with the approved plans and specifications and
all applicable Laws.

If the conditions set forth in clauses (1) through (7) of this Section are not
satisfied within ninety (90) days of the date of loss, then the insurance
proceeds shall be disbursed as provided for in the immediately preceding
paragraph (B) of this Section.

(E) If all or any material portion of any Project shall be damaged or taken
through condemnation (which term shall include any damage or taking by any
Governmental Authority and any transfer by private sale in lieu thereof), either

 

49



--------------------------------------------------------------------------------

temporarily or permanently, other than a taking for the purpose of widening
existing roads bordering the Land or for utility easements or any other similar
purpose which does not adversely affect access or the use of such Project for
its intended purposes, then a portion of or the entire Obligations shall, at the
option of Bank, immediately become due and payable. Borrower, immediately upon
obtaining knowledge of the institution, or the proposed, contemplated or
threatened institution of any action or proceeding for the taking through
condemnation of any Project or any part thereof will notify Bank, and Bank is
hereby authorized, at its option, to commence, appear in and prosecute, through
counsel selected by Bank, any action or proceeding relating to any condemnation.
Borrower may compromise or settle any claim for compensation; but shall not make
any compromise or settlement for an award unless all of the Obligations are paid
and satisfied in full, without the prior written consent of Bank; such
compensation, awards, damages, claims, rights of action and proceeds and the
right thereto are hereby assigned by Borrower to Bank, and Bank is authorized,
at its option, to collect and receive all such compensation, awards or damages
and to give proper receipts and acquittances therefor without any obligation to
question the amount of any such compensation, awards or damages; and after
deducting from said condemnation proceeds all of its expenses incurred in the
collection and administration of such sums, including Attorneys’ Fees, the net
proceeds shall be dealt with by Bank in accordance with, and subject to, the
same terms and conditions as set forth in Paragraph (B) or Paragraph (C), as
applicable, of Section 7.3 hereof as if the condemnation proceeds were insurance
proceeds and as if the date the condemnation proceeds become payable to Borrower
was the date of loss.

7.4 Assigned Document Covenants.

Except as may otherwise be expressly provided for in this Agreement, including
the immediately following paragraph, Borrower shall (a) observe and perform all
the obligations imposed upon Borrower under each Assigned Document; (b) not do,
or permit to be done, anything to impair the security of any Assigned Document;
(c) promptly send to Bank copies of each notice of default which Borrower shall
send or receive under the Assigned Documents; (d) enforce the performance and
observance of the provisions of each Assigned Document; (e) not collect any of
the Rents except as set forth in this Agreement; (f) not subordinate any
Assigned Document to any Lien, or permit, consent, or agree to any such
subordination without the prior written consent of Bank; (g) not alter, modify
or change, in any material respect, the terms of any Assigned Document, nor give
any consent to exercise any option required or permitted by such terms (to the
extent such consent is required) without the prior written consent of Bank in
each such case; (h) not cancel or terminate any Assigned Document, or accept a
surrender of any Assigned Document; (i) not convey or transfer, and shall not
suffer or permit a conveyance or transfer of, the Mortgaged Property, or of any
interest in the Mortgaged Property, so as to affect directly or indirectly,
approximately or remotely, a merger of the estates and rights of, or a
termination or diminution of the obligations of any other party to and under any
Assigned Lease; (j) not alter, modify or change, in any material respect, the
terms of any guaranty of any Assigned Document, and shall not cancel or
terminate any such guaranty, without the prior written consent of Bank in each
such case; (k) not consent to any assignment of, or subletting under, any
Assigned Lease (to the extent such consent is required) without the prior
written consent of Bank; (l) at Bank’s request,

 

50



--------------------------------------------------------------------------------

execute any documentation confirming the assignment and transfer to Bank of each
Assigned Document; and (m) execute and deliver, at the request of Bank, all
other further assurances, confirmations and assignments in the Assigned
Documents as Bank shall, from time to time, reasonably require in order to
evidence or secure the rights of Bank hereunder.

Notwithstanding the provisions of the immediately preceding paragraph, so long
as there shall not exist any Event of Default, then Borrower shall have the
right and license to continue to exercise all its rights and perform its
obligations under the Assigned Documents, including the right to collect each
payment of Rents at the time of the date provided in the applicable Assigned
Lease for such payment.

7.5 Escrow Deposits. At the option of Bank and further to secure the payment of
taxes, assessments, other charges, and insurance premiums applicable or
attributable to the Mortgaged Property, Borrower shall upon request of Bank
following a Default deposit with Bank, on the first day of each month, such
amounts as, in the reasonable estimation of Bank, shall be necessary to pay such
taxes, assessments, charges and premiums as they become due; said deposits to be
held and to be used by Bank to pay such taxes, assessments, charges and premiums
as the same accrue and are payable. Payment from said sums for said purposes
shall be made by Bank at its discretion and may be made even though such
payments will benefit subsequent owners of the Mortgaged Property. Said deposits
shall not be, nor be deemed to be, trust funds, but may be, to the extent
permitted by applicable Law, commingled with the general funds of Bank, and no
interest shall be payable in respect thereof. If said deposits are insufficient
to pay the taxes and assessments, insurance premiums and other charges in full
as the same become payable, Borrower will deposit with Bank such additional sum
or sums as may be required in order for Bank to pay such taxes and assessments,
insurance premiums and other charges in full. Upon any Event of Default, Bank
may, at its option, apply any money in the fund relating from said deposits to
the payment of the Obligations in such manner as it may elect.

7.6 Filing Fees and Taxes. Borrower covenants and agrees to pay all recording
and filing fees, revenue stamps, taxes and other expenses and charges payable in
connection with the execution and delivery to Bank of this Agreement and the
other Loan Documents, and the recording, filing, satisfaction, continuation and
release of any financing statements or other instruments filed or recorded in
connection herewith or therewith.

7.7 Further Assurances. Borrower covenants and agrees that, at Borrower’s cost
and expense, upon request of Bank, Borrower shall duly execute and deliver, or
cause to be duly executed and delivered, to Bank such further instruments and do
and cause to be done such further acts as may be reasonably necessary or proper
in the opinion of Bank or its counsel to carry out more effectively the
provisions and purposes of this Agreement.

7.8 Qualified ECP Keepwell. Borrower shall cause each Borrower Party which is a
Qualified ECP Guarantor to provide such funds or other support as may be

 

51



--------------------------------------------------------------------------------

needed from time to time by each other Borrower Party to honor all of such
Borrower Party’s obligations under its Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section or otherwise under
its Guaranty hereunder, as it relates to such other Borrower Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall be the joint and several, absolute, unconditional and
irrevocable obligation of each Qualified ECP Guarantor, and shall remain in full
force and effect until (i) payment in full of the Obligations (including
termination of all transactions outstanding under any Bank Swap Documents and
payment in full of all amounts payable thereunder), and (ii) Bank is no longer
obligated to extend credit to or for the benefit of Borrower under this
Agreement. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE VIII

 

8. DEFAULT

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

(A) Borrower shall fail to pay (i) any installment of principal or interest
payable to Bank hereunder or under any other Loan Document within ten (10) days
of the date the same becomes due, or (ii) any other amount payable to Bank
hereunder or under any other Loan Document within ten (10) days of written
notice by Bank.

(B) Borrower Party shall fail to observe or perform any other obligation,
condition or covenant to be observed or performed by it hereunder or under any
of the Loan Documents, and such failure shall continue for thirty (30) days (or
such longer period up to ninety (90) days if such failure is not capable of
being cured within thirty (30) days, provided that Borrower Party has commenced
and continues to diligently pursue cure of such failure) after:

(1) Notice of such failure from Bank; or

(2) The date Borrower should have notified Bank pursuant to the provisions
hereof or any other Loan Document.

(C) At Bank’s election and upon ten (10) days’ prior written notice from Bank to
Borrower, the occurrence of any default or event of default by Borrower under
any Ground Lease to which it is a party that is not cured within any applicable
cure or grace period and/or the termination of any Ground Lease or any CHS Lease
Guaranty.

 

52



--------------------------------------------------------------------------------

(D) Borrower shall fail to maintain the Debt Service Coverage Requirement and
such failure shall continue for ten (10) days after notice of such failure from
Bank (provided that Borrower may prepay a portion of the Loan or deposit cash
collateral with Bank during such ten-day period in order to cause the Debt
Service Coverage Requirement to be met (the amount of such cash collateral to be
deducted from the principal amount of the Loan outstanding for purposes of
computation of Debt Service Coverage, and Bank agrees to release all or a
portion of such cash collateral upon request of Borrowers, provided that at the
time of the release there is not existing any Default and the Debt Service
Coverage Requirement is satisfied after taking into account such release of such
cash collateral).

(E) The validity or enforceability of this Agreement or any Loan Document shall
be contested by any Borrower Party, and/or any Borrower Party shall deny that it
has any or further liability or obligation hereunder or thereunder.

(F) The failure of Borrower or any member or manager of Borrower to comply in
all material respects with any covenants or agreements set forth in any
Organizational Document of Borrower, including the covenants and agreements set
forth in Section 9 of the Limited Liability Company Agreement of each Borrower.

(G) Except as permitted herein, assignment or attempted assignment by Borrower
of this Agreement, any rights hereunder, or any Advance to be made hereunder.

(H) Except as otherwise permitted herein, the transfer of Borrower’s interest
in, or rights under, this Agreement by operation of law or otherwise, including,
without limitation, such transfer by Borrower as debtor in possession under the
Bankruptcy Code, or by a trustee for Borrower under the Bankruptcy Code, to any
Third Party, whether or not the obligations of Borrower under this Agreement are
assumed by such Third Party.

(I) The institution of a foreclosure or other possessory action against the
Collateral or any part thereof.

(J) Substantial damage to, or partial or total destruction of, the Improvements
by fire or other casualty or the taking of any of the Mortgaged Property,
temporarily or permanently, by eminent domain, and Borrower’s failure to
restore, repair, replace, or rebuild the Improvements as and when required under
the terms of any Loan Document (unless attributable to Bank’s failure to comply
with the release of casualty proceeds as provided in Section 7.3(C) hereof).

(K) The dissolution of Borrower or any Change in Control.

(L) Any financial statement, representation, warranty or certificate made or
furnished by any Borrower Party to Bank in connection with this Agreement, or as
inducement to Bank to enter into this Agreement, or in any separate statement or
document to be delivered hereunder to Bank, shall be materially false,
incorrect, or incomplete when made.

 

53



--------------------------------------------------------------------------------

(M) Any Material Adverse Change which is not remedied within thirty (30) days
after written notice to Borrower thereof or, if the condition cannot be fully
remedied within said thirty (30) days, substantial progress, in the opinion of
Bank, has not been made within said thirty (30) days toward remedy of the
condition.

(N) Proceedings in Bankruptcy, or for reorganization of Borrower, or for the
readjustment of any of its debts, under the Bankruptcy Code, as amended, or any
part thereof, or under any other Laws, whether state or federal, for the relief
of debtors, now or hereafter existing, shall be commenced by Borrower, or shall
be commenced against Borrower and shall not be discharged within sixty (60) days
of commencement.

(O) A receiver or trustee shall be appointed for Borrower or for any substantial
part of its assets, or any proceedings shall be instituted for the dissolution
or the full or partial liquidation of Borrower, and such receiver or trustee
shall not be discharged within thirty (30) days of his appointment, or such
proceedings shall not be discharged within sixty (60) days of its commencement,
or Borrower shall discontinue business or materially change the nature of its
business.

(P) Borrower shall suffer final judgments for payment of money aggregating in
excess of $50,000.00 and shall not discharge the same within a period of thirty
(30) days unless, pending further proceedings (including appeals), execution has
not been commenced or if commenced has been effectively stayed.

(Q) A judgment creditor of Borrower shall obtain possession of any of the
Collateral by any means, including, without limitation, levy, distraint,
replevin or self-help.

(R) There shall occur any default, event of default or termination event under
any Bank Swap Document for which Borrower Party is a defaulting party or an
affected party.

Provided that with respect to any of the foregoing, such Event of Default will
be deemed to have occurred upon the occurrence of such event Without Notice if
Bank is prevented from giving notice by Bankruptcy or other applicable Law.

8.2 No Advances After Default. Upon the occurrence and during the continuance of
any Default, and notwithstanding any provision contained herein or in any other
Loan Document to the contrary, Bank shall have the absolute right to refuse to
make, and shall be under no obligation to make, any further Advances.

8.3 Acceleration. All Obligations shall, at the option of Bank, become
immediately due and payable, Without Notice, upon the occurrence of an Event of
Default without further action of any kind.

8.4 General Remedies. Upon the occurrence of any Event of Default, Bank shall
have, in addition to the rights and remedies given it by this Agreement and the
other Loan Documents, all those allowed by all applicable Laws as enacted in any
Jurisdiction in which any Collateral may be located. Without limiting the
generality of the foregoing,

 

54



--------------------------------------------------------------------------------

Bank may immediately, Without Notice, sell at public or private sale or
otherwise realize upon, the whole or, from time to time, any part of the
Collateral, or any interest which Borrower may have therein.

8.5 Bank’s Additional Rights and Remedies. Upon the occurrence of any Event of
Default and except as may otherwise be prohibited or expressly provided for to
the contrary under applicable Law, in addition to any rights or remedies Bank
may otherwise have under this Agreement, any other Loan Documents, or under
applicable Laws, Bank shall have the right, Without Notice, to take any or all
of the following actions at the same or different times:

(A) To cancel Bank’s obligations arising under this Agreement;

(B) To institute appropriate proceedings to specifically enforce performance of
the terms and conditions of this Agreement;

(C) To appoint or seek appointment of a receiver, Without Notice and without
regard to the solvency of Borrower or the adequacy of the security, for the
purpose of preserving the Collateral, preventing waste, and to protect all
rights accruing to Bank by virtue of this Agreement and the other Loan
Documents. All expenses incurred in connection with the appointment of such
receiver, or in protecting or preserving, shall be charged against Borrower and
shall be secured by Bank’s Lien and enforced as a Lien against the Collateral;

(D) To proceed to perform any and all of the duties and obligations and exercise
all the rights and remedies of Borrower contained in the Assigned Documents as
fully as Borrower could itself; and

(E) To take possession of the Mortgaged Property and/or the Rents and have,
hold, manage, lease and operate the Mortgaged Property on such terms and for
such period of time as Bank may in its discretion deem proper, and, either with
or without taking possession of the Mortgaged Property in Bank’s own name:

(1) Make any payment or perform any act which Borrower has failed to make or
perform, in such manner and to such extent as Bank may deem necessary to protect
the security provided for in this Agreement, or otherwise, including without
limitation, the right to appear in and defend any action or proceeding
purporting to affect the security provided for in this Agreement, or the rights
or powers of Bank;

(2) Lease the Mortgaged Property or any portion thereof in such manner and for
such Rents as Bank shall determine in its discretion; or

(3) Demand, sue for, or otherwise collect and receive from all Persons all
Rents, including those past due and unpaid, with full power to make from time to
time all alterations, renovations, repairs or replacements of and to the
Mortgaged Property (or any part thereof) as may seem proper to Bank and to apply
the Rents to the payment of (in such order of priority as Bank, in its
discretion, may determine):

(a) All expenses of managing the Mortgaged Property, including, without
limitation, the salaries, fees and wages of a managing agent and such other
employees as Bank may deem necessary or desirable;

 

55



--------------------------------------------------------------------------------

(b) All taxes, charges, claims, assessments, water rents, sewer rents, and any
other liens, and premiums for all insurance which Bank may deem necessary or
desirable, and the cost of all alterations, renovations, repairs, or
replacements, and all expenses incidental to taking and retaining possession of
the Mortgaged Property;

(c) All or any portion of the Loan; and/or

(d) All costs and Attorneys’ Fees incurred in connection therewith.

In connection with the foregoing, Borrower hereby authorizes and directs each
party to any Assigned Document (other than Borrower), upon receipt from Bank of
written notice to the effect that an Event of Default exists, to perform all of
its obligations under the Assigned Document as directed by Bank, and to continue
to do as so directed until otherwise notified by Bank.

8.6 Right of Set-Off. Upon the occurrence of any Event of Default, Bank may, and
is hereby authorized by Borrower, at any time and from time to time, to the
fullest extent permitted by applicable Laws, and Without Notice to Borrower,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and any other indebtedness at any time
owing by Bank to, or for the credit or the account of, Borrower against any or
all of the Obligations of Borrower now or hereafter existing whether or not such
Obligations have matured and irrespective of whether Bank has exercised any
other rights that it has or may have with respect to such Obligations, including
without limitation any acceleration rights. The aforesaid right of set-off may
be exercised by Bank against Borrower or against any trustee in bankruptcy,
debtor in possession, assignee for the benefit of the creditors, receiver, or
execution, judgment or attachment creditor of Borrower, or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by Bank prior to
the making, filing or issuance, or service upon Bank of, or of notice of, any
such petition; assignment for the benefit of creditors; appointment or
application for the appointment of a receiver; or issuance of execution,
subpoena, order or warrant. Bank agrees to promptly notify Borrower after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
Bank under this Section are in addition to the other rights and remedies
(including, without limitation, other rights of set-off) which Bank may have.

 

56



--------------------------------------------------------------------------------

8.7 No Limitation on Rights and Remedies. The enumeration of the powers, rights
and remedies in this Article shall not be construed to limit the exercise
thereof to such time as an Event of Default occurs if, under applicable Law or
any other provision of this Agreement or any other Loan Document, Bank has any
of such powers, rights and remedies regardless of whether an Event of Default
has occurred, and any limitation contained herein or in any of the other Loan
Documents as to Bank’s exercise of any power, right or remedy for a period of
time only during the continuance of an Event of Default shall only be applicable
at such time as Bank shall have actual knowledge that such Event of Default is
no longer continuing and for a reasonable time thereafter as may be necessary
for Bank to cease the exercise of such powers, rights and remedies (it being
expressly understood and agreed that until such time as Bank shall obtain such
knowledge and after the expiration of such reasonable time, Bank shall have no
liability whatsoever for the commencement of or continuing exercise of any such
power, right or remedy).

8.8 Application of Proceeds. Except as otherwise expressly required to the
contrary by applicable Law, the provisions hereof or any other Loan Document,
the net cash proceeds resulting from the exercise of any of the rights and
remedies of Bank under this Agreement, after deducting all charges, expenses,
costs and Attorneys’ Fees relating thereto, shall be applied by Bank to the
payment of the Obligations, whether due or to become due, in such order and in
such proportions as Bank may elect; and Borrower shall remain liable to Bank for
any deficiency ; provided, however, that no proceeds realized from any Guaranty
or Collateral of a Borrower Party who is not a Qualified ECP Guarantor shall be
applied to the payment of Swap Obligations that constitute Obligations.

ARTICLE IX

 

9. MISCELLANEOUS.

9.1 Termination of Bank’s Lien. This Agreement and Bank’s Lien will not be
terminated until one of Bank’s officers signs a written termination or
satisfaction agreement to such effect. Even if Borrower should pay all of the
Obligations owing to Bank at any one time, Bank’s Lien will continue to secure
any sum Borrower should later owe Bank until the written termination or
satisfaction agreement referred to above has been executed by Bank (provided
that Bank agrees to promptly provide a written termination or satisfaction
agreement upon request of Borrower, provided that the Obligations have been paid
in full, Bank has no obligation to make any further Advances or otherwise extend
any credit to Borrower under the Loan Documents, and there is not existing any
Default). Except as otherwise expressly provided for in this Agreement, no
termination of this Agreement shall in any way affect or impair the
representations, warranties, agreements, covenants, obligations, duties and
Obligations of Borrower or the powers, rights, and remedies of Bank under this
Agreement with respect to any transaction or event occurring prior to such
termination, all of which shall survive such termination. In no event shall Bank
be obligated to terminate Bank’s Lien or return or release the Collateral or any
portion thereof to Borrower (a) until payment in full of the Obligations, or
(b) if Bank is obligated to extend credit to Borrower.

 

57



--------------------------------------------------------------------------------

9.2 Construction. The provisions of this Agreement shall be in addition to those
of any other Loan Document and any guaranty, pledge or security agreement,
mortgage, deed of trust, security deed, note or other evidence of liability
given by any Borrower Party to or for the benefit of any Bank Party with respect
to the Loan, all of which shall be construed as complementary to each other, and
all existing liabilities and obligations of any Borrower Party to any Bank Party
with respect to the Loan and any Liens heretofore granted to or for the benefit
of any Bank Party with respect to the Loan shall, except and only to the extent
expressly provided herein to the contrary, remain in full force and effect, and
shall not be released, impaired, diminished, or in any other way modified or
amended as a result of the execution and delivery of this Agreement or any other
Loan Document or by the agreements and undertaking of any Borrower Party
contained herein and therein. Nothing herein contained shall prevent any Bank
Party from enforcing any or all other notes, guaranties, pledges or security
agreements, mortgages, deeds of trust, or security deeds in accordance with
their respective terms. In the event of a conflict between any of the provisions
of this Agreement or any of the other Loan Documents, the terms and provisions
of this Agreement shall control. There are no third party beneficiaries to this
Agreement or any other Loan Document.

9.3 Indemnity. Borrower hereby agrees to indemnify Bank Parties and their
respective officers, directors, agents, and attorneys against, and to hold Bank
Parties and all such other Persons harmless from all Default Costs, which
indemnification is in addition to, and not in derogation of, any statutory,
equitable, or common law right or remedy Bank Parties may have for breach of
representation, warranty, statement or covenant or otherwise may have under any
of the Loan Documents. This agreement of indemnity shall be a continuing
agreement and shall survive payment of the Loan and termination of this
Agreement.

9.4 Bank’s Consent or Approval.

(A) Except where otherwise expressly provided in the Loan Documents, in any
instance where any matter or thing is required to be “satisfactory” to Bank or
to Bank’s “satisfaction”, or in Bank’s “discretion” and/or where the approval,
consent, or the exercise of Bank’s judgment or discretion is otherwise required
or permitted, the granting or denial of such approval or consent and the
exercise of such judgment or discretion shall be (a) within the sole and
absolute discretion of Bank; and (b) deemed to have been given only by a
specific writing intended for the purpose given and executed by Bank.

(B) Notwithstanding any approvals or consents by Bank, Bank has no obligation or
responsibility whatsoever for the adequacy, form or content of any contract, any
lease, or any other matter incident to any Project. Any inspection or audit of
any Project or the Records of Borrower, or the procuring of documents and
financial and other information, by or on behalf of Bank shall be for Bank’s
protection only, and shall not constitute any assumption of responsibility to
Borrower or anyone else with regard to the condition, maintenance or operation
of any Project, or relieve Borrower of any of Borrower’s obligations. Bank has
no duty to supervise or to inspect any Project nor any duty of care to Borrower
or any other Person to protect against, or inform Borrower or any other Person
of, the existence of negligent, faulty, inadequate or defective design or
construction of any Project.

 

58



--------------------------------------------------------------------------------

9.5 Enforcement and Waiver by Bank. Bank shall have the right at all times to
enforce the provisions of this Agreement and each of the other Loan Documents in
strict accordance with the terms hereof and thereof, notwithstanding any conduct
or custom on the part of Bank in refraining from so doing at any time or times.
The failure of Bank at any time or times to enforce its rights under such
provisions, strictly in accordance with the same, shall not be construed as
having created a custom in any way or manner contrary to specific provisions of
this Agreement or as having in any way or manner modified or waived the same.
All rights and remedies of Bank are cumulative and concurrent and the exercise
of one right or remedy shall not be deemed a waiver or release of any other
right or remedy.

9.6 Expenses of Bank. Borrower will, on demand, reimburse Bank for all expenses
incurred by Bank in connection with the preparation, administration, amendment,
modification or enforcement of this Agreement and the other Loan Documents
and/or in the collection of any amounts owing from Borrower or any other Person
to Bank under this Agreement or any other Loan Document and, until so paid, the
amount of such expenses shall be added to and become part of the Obligations.

9.7 Attorneys’ Fees. If at any time or times hereafter Bank employs counsel to
advise or provide other representation with respect to this Agreement, any Loan
Document, or any other agreement, document or instrument heretofore, now or
hereafter executed by any Borrower Party and delivered to Bank with respect to
the Obligations, or to commence, defend or intervene, file a petition,
complaint, answer, motion or other pleadings or to take any other action in or
with respect to any suit or proceeding relating to this Agreement, any Loan
Document, or any other agreement, instrument or document heretofore, now or
hereafter executed by any Borrower Party and delivered to Bank with respect to
the Obligations, or to represent Bank in any litigation with respect to the
affairs of any Borrower Party, or to enforce any rights of Bank or obligations
of any Borrower Party or any other Person which may be obligated to Bank by
virtue of this Agreement, any Loan Document, or any other agreement, document or
instrument heretofore, now or hereafter delivered to Bank by or for the benefit
of Borrower with respect to the Obligations, or to collect from Borrower any
amounts owing hereunder, then in any such event, all of the Attorneys’ Fees
incurred by Bank arising from such services and any expenses, costs and charges
relating thereto shall constitute additional obligations of Borrower payable on
demand and, until so paid, shall be added to and become part of the Obligations.

9.8 Exclusiveness. This Agreement and the other Loan Documents are made for the
sole protection of Borrower Parties and Bank, and Bank’s successors and assigns,
and no other Person shall have any right of action hereunder.

 

59



--------------------------------------------------------------------------------

9.9 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person or if
sent by certified mail, postage prepaid, return receipt requested, or by
nationally-recognized overnight courier service (such as Federal Express), as
follows, unless such address is changed by written notice hereunder:

 

(A)   If to Borrowers:   CHP Calvert MOB Owner, LLC   c/o CNL Healthcare
Properties, Inc.   450 South Orange Avenue   Orlando, Florida 32801   Attention:
  Joseph T. Johnson, CFO and SVP and     Holly J. Greer, General Counsel and SVP
  CHP Medical Arts MOB Owner, LLC   c/o CNL Healthcare Properties, Inc.   450
South Orange Avenue   Orlando, Florida 32801   Attention:   Joseph T. Johnson,
CFO and SVP and     Holly J. Greer, General Counsel and SVP   CHP Dunkirk MOB
Owner, LLC   c/o CNL Healthcare Properties, Inc.   450 South Orange Avenue  
Orlando, Florida 32801   Attention:   Joseph T. Johnson, CFO and SVP and    
Holly J. Greer, General Counsel and SVP   CHP Solomons Island MOB Owner, LLC  
c/o CNL Healthcare Properties, Inc.   450 South Orange Avenue   Orlando, Florida
32801   Attention:   Joseph T. Johnson, CFO and SVP and     Holly J. Greer,
General Counsel and SVP   with copy to:   Peter L. Lopez, Esq.   Lowndes,
Drosdick, Doster, Kantor & Reed, P.A.   215 North Eola Drive   Orlando, Florida
32801 (B)   If to Bank:   Regions Bank   1900 5th Avenue North   Regions Center,
14th Floor   Birmingham, Alabama 35203   Attention: Healthcare Banking Group

 

60



--------------------------------------------------------------------------------

  with a copy to:   Ray D. Gibbons, Esq.   Gibbons Graham LLC   100 Corporate
Parkway, Suite 125   Birmingham, Alabama 35242

9.10 Waiver and Release by Borrower. Unless and only to the extent as may be
expressly limited or prohibited under applicable Laws or as provided for herein
or in any other Loan Document to the contrary, Borrower (A) waives protest of
all commercial paper at any time held by Bank on which Borrower is any way
liable; (B) waives notice of acceleration and of intention to accelerate;
(C) waives notice and opportunity to be heard, after acceleration, before
exercise by Bank of the remedies of self-help, set-off, or of other summary
procedures permitted by any applicable Laws or by any agreement with Borrower,
and except where required hereby or by any applicable Laws which requirement
cannot be waived, notice of any other action taken by Bank; and (D) releases
Bank Parties and their respective officers, attorneys, agents and employees from
all claims for loss or damage caused by any act or omission on the part of any
of them except willful misconduct.

9.11 Limitation on Waiver of Notice, Etc. Notwithstanding any provision of this
Agreement to the contrary, to the extent that any applicable Law expressly
limits any waiver of any right contained herein or in any other Loan Document
(including any waiver of any notice or other demand), such waiver shall be
ineffective to such extent.

9.12 Participation. Notwithstanding any other provision of this Agreement,
Borrower understands and agrees that Bank may enter into participation or other
agreements with Participants whereby Bank will allocate certain percentages of
its commitment to them and/or assign all or a portion of its rights and
obligations under this Agreement. Borrower acknowledges and agrees that, for the
convenience of all parties, this Agreement is being entered into with Bank only
and that its obligations under this Agreement are undertaken for the benefit of,
and as an inducement to each such Participant as well as Bank, and Borrower
hereby agrees that, at Bank’s election and if consistent with the terms of any
such participation or other agreement, upon notice from Bank to Borrower, each
such Participant shall have the same rights and/or obligations as if it were an
original party to this Agreement, subject only to any contrary provision in such
participation or other agreement, and Borrower hereby grants to each such
Participant, the right to set off deposit accounts maintained by Borrower with
such Participant. Borrower authorizes Bank to disclose financial and other
information regarding Borrower to Participants and potential Participants.

9.13 Governing Law. This Agreement is entered into and performable in Jefferson
County, Alabama, and the substantive Laws, without giving effect to principles
of conflict of laws, of the United States and the State of Alabama shall govern
the construction of this Agreement and the documents executed and delivered
pursuant hereto, and the rights and remedies of the parties hereto and thereto,
except to the extent that the location of any Collateral in a state or
Jurisdiction other than Alabama requires

 

61



--------------------------------------------------------------------------------

that the perfection of Bank’s Lien under the Loan Documents, and the enforcement
of certain of Bank’s remedies with respect to the Collateral, be governed by the
Laws of such other state or Jurisdiction.

9.14 SUBMISSION TO JURISDICTION; WAIVERS.

(A) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF ALABAMA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ALABAMA, AND APPELLATE COURTS FROM ANY THEREOF;

(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
SET FORTH IN SECTION 9.9 OR AT SUCH OTHER ADDRESS OF WHICH BANK SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO; AND

(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(B) BORROWER AND BANK HEREBY:

(1) IRREVOCABLY AND UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTE, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND

 

62



--------------------------------------------------------------------------------

(2) AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT BETWEEN
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

9.15 Binding Effect, Assignment. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and permitted assigns of
the parties hereto. Borrower does not have any right to assign any of its rights
or obligations hereunder without the prior written consent of Bank.

9.16 Entire Agreement, Amendments. This Agreement, including the Exhibit hereto,
which is hereby incorporated herein by reference, and the documents executed and
delivered pursuant hereto, constitute the entire agreement between the parties,
and which may be amended only by a writing signed on behalf of each party.

9.17 Severability. If any provision of this Agreement, the Note, or any of the
other Loan Documents shall be held invalid under any applicable Laws, such
invalidity shall not affect any other provision of this Agreement or such other
instrument or agreement that can be given effect without the invalid provision,
and, to this end, the provisions hereof are severable.

9.18 Headings. The section and paragraph headings hereof are inserted for
convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.

9.19 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

9.20 Seal. This Agreement is intended to take effect as an instrument under
seal.

* * * * *

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

CHP CALVERT MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President CHP MEDICAL ARTS MOB OWNER, LLC, a Delaware
limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP DUNKIRK MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP SOLOMONS ISLAND MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

REGIONS BANK,

an Alabama banking corporation

By:  

/s/ Eric Smith

Name:   Eric Smith Title:   Senior Vice President

 

64



--------------------------------------------------------------------------------

EXHIBIT A

CHS LEASE GUARANTIES

[Intentionally Omitted]

SCHEDULE 7.3

INSURANCE REQUIREMENTS

[Intentionally Omitted]